233 F. Supp. 323 (1964)
Norman E. REYNOLDS and Delmar L. Stagner, Plaintiffs,
v.
STATE ELECTION BOARD et al., Defendants,
Don Baldwin et al., Interveners.
Harry R. MOSS, Norman Reynolds and Council of Democratic Neighborhood Clubs, Plaintiffs,
v.
William A. BURKHART et al., Defendants,
M. A. Price et al., Interveners.
Civ. Nos. 64-255, 9130.
United States District Court W. D. Oklahoma.
August 7, 1964.
Supplemental Order August 19, 1964.
*324 No. 64-255:
Norman E. Reynolds, Oklahoma City, Okl., pro se.
Delmer L. Stagner, Oklahoma City, Okl., pro se.
Harvey H. Cody, Jr., Charles Nesbitt, Atty. Gen. of Oklahoma, Oklahoma City, Okl., for State Election Board of Oklahoma and Apportionment Commission of Oklahoma.
Jim Rinehart, El Reno, Okl., for Don Baldwin and others.
No. 9130:
Sid White, Oklahoma City, Okl., for Harry R. Moss.
G. D. Spradlin, and Norman E. Reynolds, Oklahoma City, Okl., for Council of Democratic Neighborhood Clubs and Norman E. Reynolds.
U. Simpson Tate, Wewoka, Amos T. Hall, Tulsa, Okl., E. Melvin Porter, Oklahoma City, Okl., for A. Willie James, J. W. Simmons, J. M. Tyler, Amos T. Hall and J. J. Simmons.
Bryce A. Baggett, Oklahoma City, Okl., for Bryce Baggett, Jimmy Birdsong, James Demopolos, John L. Garrett, George C. Keyes, J. C. Jiggs Ray, Allie P. Reynolds, Cleeta John Rogers, John Rogers and Jack R. Skaggs.
Charles E. Norman, Tulsa City Atty., by Paul Johnson, Asst. City Atty., Tulsa, Okl., Smith & Brown, by Finis Smith, Sp. Associate Atty., Johnson & Fisher, *325 by Lewis C. Johnson, Sp. Associate Atty., Tulsa, Okl., for City of Tulsa, Mayor James L. Maxwell, Commrs. Bennie G. Garren, Robert LaFortune, R. L. Langenheim and Fay Kee.
Delmer Stagner, Oklahoma City, Okl., for William A. Burkhart, State Treasurer.
Charles Nesbitt and Harvey H. Cody, Oklahoma City, Okl., for Andy Anderson, State Auditor, and J. D. Dunn, Lawton Leininger and Mike Conners, composing State Tax Commission of Oklahoma.
Albert D. Lynn and E. J. Armstrong, Oklahoma City, Okl., for the State.
John Wagner, Oklahoma City, Okl., Robert Blackstock, Bristow, Okl., Herbert F. Hewett, Oklahoma City, Okl., for Clee Fitzgerald, Chairman, State Election Bd., Herbert F. Hewett, V-Chairman and Louie R. Geiser, Secretary.
Norman Reynolds, Oklahoma City, Okl., for Gov. J. Howard Edmondson.
Otjen, Carter, Huddleston & Otjen, Enid, Okl., for Oklahoma Farm Bureau and Lewis H. Munn.
Jim A. Rinehart, El Reno, Okl., Leon S. Hirsh and Paul Johanning (of Hirsh & Harkin), Oklahoma City, Okl., for Don Baldwin, Ed Berrong, Roy C. Boecher, Ray Fine, Glen Ham, LeRoy McClendon, Alfred Stevenson, Basil R. Wilson, Walt Allen, Boyd Cowden, Byron Dacus, Clem Hamilton, Bob A. Trent, Joe Bailey Cobb, Leon B. Field, Allen G. Nichols and Gene Stipe.
Jim A. Rinehart, El Reno, Okl., Leon S. Hirsh and Paul Johanning (of Hirsh & Harkin), Oklahoma City, Okl., for M. A. Price, John M. Rasberry, J. R. Hutchins and Roy Grimes, Directors of Oklahomans for Local Government.
V. P. Crowe, Oklahoma City, Okl., for League of Women Voters, amicus curiae.
Mrs. Trimble B. Latting, Pres., Oklahoma Congress of Parent-Teachers Assn., Oklahoma City, Okl., Richard K. McGee, Tulsa, Okl., Tom Tate, House of Representatives, Oklahoma City, Okl., amici curiae.
W. Timothy Dowd, Tulsa, Okl., for Dewey F. Bartlett, William A. Silver, Dwight Williamson, Paul Meek, William P. Gable, Jr., Lewis C. Johnson, W. Timothy Dowd, Carrol Guthridge, and Ralph Rhoades, intervening as amici curiae.
Before MURRAH, Circuit Judge, and DAUGHERTY and BRATTON, District Judges.
PER CURIAM.
No. 9130, Moss v. Burkhart, reported 207 F. Supp. 885, and 220 F. Supp. 149, comes on for further consideration pursuant to summary order of the United States Supreme Court affirming this Court's order of reapportionment on its merits and remanding for further proceedings in conformity with the opinion in Reynolds v. Sims, 377 U.S. 533, 84 S. Ct. 1362, and related cases. We will briefly review the course of this protracted litigation to again put it in proper perspective.
After Baker v. Carr, 369 U.S. 186, 82 S. Ct. 691, 7 L. Ed. 2d 663, and pursuant to hearings in June, 1962, we refused to interfere with the up-coming 1962 Oklahoma primary, but declared the Oklahoma apportionment laws prospectively null and void, and inoperative for all future elections and continued the case until July 31, 1962, to afford the State an opportunity to provide a remedy for the adjudicated malapportionment. When the matter came on for hearing pursuant to assignment on July 31st, we again refused to interfere with the election then in being, but we laid down positive and precise guidelines for bringing Oklahoma apportionment laws into conformity with the requirements of the Oklahoma and the Federal Constitutions. These guidelines were in accordance with the opinion of the then Attorney General of the State of Oklahoma, submitted to the Court in June, 1962. This plan has been referred to throughout this proceedings as "Model C." We recessed the proceedings until March 8, 1963, to afford the incoming Legislature an opportunity to enact a system of election laws apportioning the State of Oklahoma in accordance with *326 the opinion of the Attorney General of the State, which we recommended as in conformity with the requirements of the Federal Constitution. We then said that if the Legislature failed to act within the time allotted to it, the Court would then be compelled, as a last resort, to reapportion by judicial order.
An Initiative Petition was submitted in the November, 1962, election, providing for the transfer of the apportionment duties of the Legislature to a constitutional reapportionment commission. The Petition received a majority of the votes cast on the measure, but failed of adoption for lack of sufficient affirmative votes. See: Allen v. Burkhart, Okl., 377 P.2d 821. When this case came on for further hearing March 8, 1963, pursuant to assignment, the then Attorney General of the State of Oklahoma and the intervening Senators offered Senate Joint Resolution No. 8, 14 O.S.Supp. §§ 78.1-78.11, and House Bill No. 586, 14 O.S.Supp. §§ 102-106 as an appropriate remedy for the adjudicated malapportionment. Upon a hearing on the appropriateness of the proffered remedy, we rejected the House Bill as providing "little or no relief for malapportionment under antecedent laws." We rejected Senate Joint Resolution No. 8 as a "patchwork of political maneuvering and manipulation to perpetuate the same invidious apportionment which prevailed under the antecedent laws." The 1963 session of the Oklahoma Legislature also referred to the people a proposed amendment to the Constitution providing for reapportionment of both houses of the Legislature in accordance with a new formula with built-in constitutional means for effecting reapportionment. This proposal was referred to as Senate Joint Resolution No. 4, Laws 1963, p. 736 and was ultimately submitted as State Question 416. We considered this proposed amendment only to determine its acceptability as an appropriate remedy, if adopted. We noted the gross disparity provided therein and expressed misgivings, but were careful not to interfere with the right of the people to speak on the proposal. Being convinced by all that had transpired that the Oklahoma Legislature was unable or unwilling to reapportion itself, and realizing the importance of settling apportionment laws applicable to the forthcoming 1964 elections, we then promulgated our order of July 17, 1963, reapportioning the Oklahoma Legislature in accordance with so-called "Model C." The Attorney General and the intervenors appealed from this order.
During pendency of the appeal, an original action was brought in the Supreme Court of Oklahoma to review House Bill No. 586 and Senate Joint Resolution No. 8, to determine if they were in accord with the Oklahoma Constitution. In the same action, the Attorney General applied to the Oklahoma Court for a "Provisional or Conditional Order" directing "how the 1964 elections for legislative offices should be conducted if the Order of Reapportionment entered on July 17, 1963, * * * should be stayed, reversed, vacated, or held ineffective for any reason." Davis v. McCarty, Okl., 388 P.2d 480, 482. The Oklahoma Court proceeded to determine whether the most recent apportionment legislation in Oklahoma, i. e., H.B. 586 and SJR 8, "meet the test of substantial equality prescribed by our State Constitution," and apparently assumed that compliance with the Oklahoma Constitution would constitute compliance with the mandate of the Federal Constitution. Upon consideration of this legislation, the Oklahoma Court concluded that the legislation could be made acceptable as an appropriate remedy "without disturbing in any way H.B. 586, except to remove flotorial representation unauthorized by the [State] constitution; and without disturbing in any way SJR No. 8, except to add senatorial representation to meet the test of substantial equality prescribed by our [State] Constitution." Davis v. McCarty, supra, p. 482.
After the Oklahoma Supreme Court's stand-by order of reapportionment, our reapportionment order was stayed pending appeal. Primaries have been conducted *327 under the stand-by order in accordance with the apportionment formulae provided therein, based upon H.B. 586 and SJR 8 as revised by the Oklahoma Supreme Court to bring it in conformity with the Oklahoma Constitution. In the 1964 run-off primaries, State Question 416 was duly adopted. The gist of the amendment is to amend Article 5 of the Oklahoma Constitution relating to apportionment of the State Legislature and repealing all conflicting sections of the Constitution. After adoption of this amendment, qualified electors brought an action, No. 64-255 Civil, Reynolds et al. v. State Election Board, to declare null and void the apportionment formulae provided in Sections 9A and 10A of Article 5, as amended, as repugnant to the Fourteenth Amendment. The suitors also attack the stand-by plan promulgated by the Oklahoma Court under which the primaries have been conducted, contending that it is invidiously discriminatory and, in any event, contingent upon the reversal or ineffectiveness of our July 17, 1963, order. The Court is petitioned to declare State Question 416 and the stand-by order void and inoperative, and to enter an order vacating the May primary elections; declare all legislative offices vacant and direct the Governor of the State of Oklahoma to proclaim special elections as provided by 26 O.S. §§ 541-545, inclusive, to fill such vacancies in accordance with "Model C" as incorporated in the reapportionment order of this Court and which is now the constitutional law of this case. A three-judge court was duly constituted and upon motion and by consent of all parties, the case has been consolidated with Moss v. Burkhart. The consolidated cases are now before this Court to consider (1) whether State Question 416 contravenes the requirements of the Fourteenth Amendment with respect to equality of representation in the State Legislature, as enunciated by authoritative decisions; and, (2) if the amendment is held not to conform to the requirements of the Federal Constitution, the formulation of an appropriate remedy for the invidious discrimination which we have heretofore found in all prior apportionment laws of the State of Oklahoma.
Since the Reynolds case was commenced, certified nominees of both political parties from Oklahoma and Tulsa Counties have intervened to challenge the constitutionality of the apportionment laws under which they were nominated and to petition the Court to vacate the May primary elections, declare vacant the offices to which they and others have been nominated, and direct the Governor to proclaim and order special elections, as provided by 26 O.S. § 541 et seq., to fill the vacancies thus created. The Attorney General, representing the Oklahoma State Election Board, and the intervening Senators in Moss v. Burkhart, have responded contending that State Question 416 is now the law of Oklahoma insofar as it is not inconsistent with the requirements of the Federal Constitution, and to the extent that it does infringe upon the Equal Protection Clause of the Fourteenth Amendment, it must yield to the Supremacy Clause of the Federal Constitution. They freely concede by their response and at the bar of this Court that State Question 416 is in certain enumerated respects repugnant to the Federal Constitution and must, therefore, fail. They have filed a plan or scheme designated herein as Exhibits I and II, in which they clearly indicated that part of the amendment which must be expurgated. As thus modified to conform to the supreme law of the land, they offer State Question 416 as the basic law of Oklahoma for reapportionment of the State Legislature, and as repealing all prior laws in conflict therewith.
On the question of immediate remedy, we are urged to uphold the May primary under the stand-by order of the Oklahoma Supreme Court, not because the elections are in conformity with the requirements of State Question 416 as modified to conform to Federal law, but rather as an improvement upon all pre-existing laws. They say in that connection that the apportionment under the stand-by order is not sufficiently disparate *328 in the proportionate representation it will bring about to justify the voiding of an election, which they say is now in process or in being. They would have this Court formulate precise guidelines in accordance with State Question 416 as modified, for the Legislature which will convene in January, 1965, under the stand-by order, or in the alternative to promulgate a provisional order of apportionment in accordance therewith. In that respect, our attention is directed to the provisions of State Question 416 for an apportionment commission, with authority to reapportion the State in accordance with established law, if the Legislature refuses to do so within sixty days after convening. This procedure, they argue, will be the least disruptive of the State processes and, at the same time, will insure a constitutionally reapportioned Legislature for the session convening in 1967. They question first whether a special session of the Legislature is empowered to vacate the elections now in being, as indeed, they question the power of this Court to do so. They further question whether the voiding of the elections would result in a vacancy within the meaning of 26 O.S. § 541. And finally, they suggest that the expense of an extraordinary session of the Legislature or of special elections outweighs the benefit to be derived by these plaintiffs thereby.
It is true, as the plaintiffs suggest, our July 17, 1963, order of reapportionment has been affirmed. It does surely provide for reapportionment of the Oklahoma legislature in accordance with the principle of equality of representation enunciated in Reynolds v. Sims, supra, and related cases. It is based upon the then subsisting provisions of the Oklahoma Constitution, with modifications to bring it into conformity with the supreme law of the land. But since our previous order, the Oklahoma Constitution has been changed and the provisions upon which our previous order rested have been repealed by State Question 416. State Question 416 is now the basic law of Oklahoma for apportionment of the State Legislature, repealing all conflicting sections of the Oklahoma Constitution.
While Moss v. Burkhart, supra, was affirmed on its merits, it was remanded to allow us to effect reapportionment of the State of Oklahoma in accordance with the principles announced in Reynolds v. Sims, supra, and to that end, leave in this Court the power to fashion a remedy in the light of well-known principles of equity. See: Reynolds v. Sims, supra [84 S.Ct. p. 1393]. We believe that by affirmance of our previous order of reapportionment in accordance with Reynolds v. Sims, the Supreme Court committed to us the equitable discretion to fashion a remedy for the reapportionment of the Oklahoma State Legislature to suit the exigencies of the case now before us. In the exercise of our equitable discretion, we have accordingly examined the constitutional amendment (State Question 416) to determine whether it can be utilized for the effectuation of constitutional reapportionment in Oklahoma. We agree with the present Attorney General of Oklahoma that it should now be considered as the basic law of Oklahoma on apportionment of the Legislature. We accept the Attorney General's candid statement in his response and at the bar of this Court concerning the provisions of this amendment which he deems to be in conflict with the Federal Constitution, and which he admits must, therefore, yield to its requirements. We also accept the Attorney General's view that the "Amendment was proposed by the Legislature and adopted by the people, both charged with knowledge of the supremacy of the Federal laws, and, in truth, aware that standards and guidelines were in the process of formulation in the Federal courts, and aware that the apportionment formulae in said amendment would, of course, be subordinate to the standards being so formulated." The amendment having been adopted as an appropriate remedy for existing malapportionment, the people intended for it to prevail as basic law to the extent that *329 it is in conformity with the supreme law of the land and that it would fail only insofar as it must yield to the Supremacy Clause of the Federal Constitution. To paraphrase the words of the Attorney General, we will not strike down the amendment in toto, because one Article contravenes Federal guaranties, nor an Article because a Section is void, nor a Section because a clause is bad. And see: Guinn v. United States, 238 U.S. 347, 366, 35 S. Ct. 926, 59 L. Ed. 1340.
In our July 17, 1963, order we accepted the then Attorney General's opinion of the constitutionality of the then existing apportionment laws and order the State reapportioned in accordance with the opinion of the Attorney General. We now accept the present Attorney General's views of the present law of the State, except as we shall hereinafter depart therefrom.
Specifically, we agree with the Attorney General and the intervening Senators that Section 9A, Article 5 of the amendment (State Question 416) is the basic law of Oklahoma for the apportionment of the State Senate. We accept the provisions of Section 9A which provides (1) for forty-eight one-senator senatorial districts in Oklahoma; (2) that the term of office of a senator shall be four years; (3) that one-half of the senators shall be elected each two years; and (4) that the apportionment of the senatorial districts shall be substantially in accordance with the Attorney General's Exhibit I and as more specifically delineated in the revised order of reapportionment hereinafter set forth, and provided further that the multi-district counties shall be subdivided into senatorial districts of approximately equal population, as specifically delineated in the revised order herein.
We agree with the Attorney General and the intervening Senators that Section 10A, Article 5 of the amendment should be retained as the basic law of Oklahoma to provide a formula and procedure for the apportionment of the House of Representatives of the State of Oklahoma. The House of Representatives shall, therefore, be apportioned in accordance with Section 10A, Article 5 as amended, to provide (1) for approximately 100 representatives (the ratio being 1/100th of the population of the State); and, (2) that the term of office of a representative shall be two years. The House of Representatives will be apportioned into districts of approximately equal population, as prescribed and delineated in the revised order of reapportionment hereinafter set forth. All of the remaining parts and provisions of Sections 9A and 10A are unconstitutional and they are, hereby, declared null and void. The apportionment commission provided by Sections 11A and 11B, Article 5 of the amendment, and the means for the enforcement of its apportionment orders provided in Sections 11C, 11D and 11E in no way conflicts with the Federal Constitution, and remains as a part of the basic law of apportionment in Oklahoma.
Having arrived at what seems to be a satisfactory and acceptable plan for reapportionment of the State of Oklahoma in accordance with the amendment to Article 5 of the Oklahoma Constitution and in compliance with the requirements of the Federal Constitution, the question remains when and how shall it become operative as the controlling law of the State.
The Attorney General and the intervening Senators plead for forbearance and further delay. The plea is plausible on its face, but becomes unacceptable when considered in the light of the history of this case. This litigation had its genesis in Radford v. Gary, D.C., 145 F. Supp. 541, nine years ago. At that time the Attorney General of the State of Oklahoma freely conceded in open court that the Oklahoma Legislature was malapportioned under both the Oklahoma and Federal Constitutions. The answer then was simply that there was no redress in the courts. Since Baker v. Carr, supra, more than two years ago and upon full hearing, we declared the then existing apportionment laws of the State of Oklahoma prospectively null and void, *330 but permitted the 1962 Legislature to be constituted under such laws, and left the matter of correcting the deficiencies to that Legislature on the solemn promise that once their duty was made clear, they would discharge it with honor and fidelity. The result was new laws, equally discriminatory, and an amendment to the State Constitution, which all parties now frankly concede must be materially revised in order to meet the constitutional test of representation based upon population.
While we must, in the exercise of our equitable discretion, fashion a remedy which will bring about effective reapportionment with the least disruption of State processes, we are reminded in Reynolds v. Sims, supra, that "once a State's legislative apportionment scheme has been found to be unconstitutional, it would be the unusual case in which a court would be justified in not taking appropriate action to insure that no further elections are conducted under the invalid plan." It is suggested that an "unusual case" is where an impending election is imminent and the State's election machinery is already in progress.
If the election in Oklahoma were imminent, i. e., so close that a vacation of the primary would be unduly and inequitably disruptive of the orderly electorial process, we would surely yield to the exigencies of the situation. In 1962, we refused to vacate the primary although ample time remained, and we refrained from interfering in any way in order to permit the Legislature to provide its own remedy. As in 1962, primary elections have been conducted and nominees have been certified. But, the primary elections were conducted under the stand-by order of the Oklahoma Supreme Court, which was expressly conditioned and contingent upon the ineffectiveness of our July 17, 1963, order of reapportionment. The judgment of this Court was challenged and litigated, and the primary elections conducted on the assumption that our judgment would be overturned. That judgment has now become the settled law in Oklahoma, and our present situation is thus demonstrably different from the circumstances existing in 1962. If confusion and hardship results from the vacation of the primary elections, it is not of our making. Our duty is to reapportion the Oklahoma Legislature in accordance with the established law of the land.
Certain nominees under the May primary have come forward as intervenors to sacrifice the advantages they have gained by successful campaigns and urge us not to leave reapportionment to a Legislature of which, if successful in November, they would be a member. We should, of course, do nothing to put an end to the existence of any co-ordinate branch of State government, or even permit it to destroy itself, but we are reasonably sure that the voiding of these elections and the declaration of vacancies in the respective offices would do no harm to the legislative process in the State of Oklahoma. Since 1913, the State has provided for the filling of vacancies which occur by death, resignation, removal or otherwise. In the event of such vacancies, the Governor shall issue his proclamation, designating a day when an election may be held throughout the county or district for the filling of such vacancy. See: 26 O.S. §§ 541-545, inclusive. There is ample time and sufficient funds for the special elections. In these circumstances, we decline to withhold the immediately available remedy to which the plaintiffs are clearly entitled. We accordingly vacate the primary elections conducted under the Oklahoma Court's stand-by order and we find and hold that a vacancy exists in all of those offices, within the meaning and as contemplated by 26 O.S. § 541 et seq.
Section 9A, as amended by State Question 416 provides: "[A]ny Senator, serving at the time of the adoption of this amendment, shall serve the full time for which he was elected." But, no office-holder has a vested right in an unconstitutional office any more than he has a right to be elected to that office. We believe that it would be *331 invidiously discriminatory to allow this provision of the new constitutional amendment to stand, and it is, therefore, stricken. The July 17, 1963, order of reapportionment provides that the terms of office of senators elected in November, 1960, general election, as well as those elected at the November, 1962, election, will end with the fifteenth day after the general election of November, 1964. We adhere to that part of our former order and declare all legislative offices of the Oklahoma Legislature vacant as of the fifteenth day after the general election in November, 1964, and subject to special elections under 26 O.S. §§ 541-545, inclusive. It thus becomes the statutory duty of the Governor to call special elections as provided by 26 O.S. §§ 541-545, inclusive. The special elections will be conducted for the purpose of nominating candidates for the offices of the Senate and House of Representatives from the districts designated and delineated in the revised order of reapportionment hereinafter set forth. It is the obligation of the State Election Board and those acting under its authority and direction, to conduct elections as herein provided, out of any available funds appropriated to it. And, it is the obligation of the members of the Emergency Fund Board to make any necessary funds available to the Governor and to the State Election Board, for the purpose of conducting the special elections herein ordered. It will, of course, be unnecessary to proclaim or conduct special elections for nominations to the legislative offices in those reapportioned districts which coincide with the nominations in the May primary. Those nominees will be recognized as duly certified for the purpose of the general election in November in such reapportioned districts. The instances in which special elections are unnecessary will be hereinafter enumerated in the revised order of reapportionment.
We do not interfere with that part of the Attorney General's plan which provides for at-large elections in districts embracing more than one county. Nor do we interfere with that part of the Attorney General's plan which provides for at-large elections in multi-member counties embracing less than four districts. In accepting these parts of the Attorney General's plan, we do not indicate approval of at-large elections and do not mean to hold that such elections comport with constitutional requirements of equal protection of the citizens under other circumstances.
The Election Board of the State of Oklahoma, and all those acting by and under its authority, are hereby ordered and directed to accept filings and conduct elections, only in accordance with the provisions of the revised order of reapportionment, and in conformity with the special election statutes of the State of Oklahoma where not inconsistent herewith. The said Board and those acting by and under its authority are enjoined from accepting filings otherwise than in conformity therewith, from conducting special primaries or special or general elections otherwise than in conformity therewith, from issuing certificates of nomination or election otherwise than in conformity therewith, from declaring the results of any such election held otherwise than in conformity therewith, and from certifying to the Secretaries of the County Election Boards a list of nominees otherwise than in conformity therewith.
The election boards of the various counties are likewise directed and ordered to conform to the provisions of said order in their conduct of any special primary and general elections, as well as in obtaining ballots and certifying results therefor.
All persons and parties are enjoined and restrained from interfering with the conduct of the electoral process in any manner, from interfering with the terms of said order in any manner, and from taking any actions designed to or which will have the effect of interfering with the carrying out of said order, except as may be provided by law for the appeal of this order to the Supreme Court of the United States. And *332 this Court retains jurisdiction for the purpose of making any further orders deemed necessary to insure the special elections provided herein, to the end that nominees for the legislative offices provided herein, in accordance with 26 O.S. §§ 541-545, inclusive, shall be duly certified for the general election in November, 1964.

REVISED ORDER OF REAPPORTIONMENT
The Legislature of the State of Oklahoma is hereby apportioned as hereinafter provided from the date of this order until the fifteenth day after the general election in November, 1972, unless and until a Legislature, elected and constituted by virtue of this apportionment or the duly constituted Apportionment Commission shall reapportion the Legislature in accordance with the requirements of the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution. The offices of all senators and representatives are hereby declared to be vacant as of the fifteenth day after the general election in November, 1964. The primary and run-off elections conducted in May, 1964, for nominations for the offices of senators and representatives from districts which do not strictly conform to the districts provided herein are hereby declared to be null and void. Those persons nominated in the 1964 primary elections from districts which strictly conform to the districts herein provided shall be the nominees of the appropriate districts and as to such districts only, the 1964 primary elections are not voided.

THE SENATE
The Oklahoma State Senate shall consist of 48 members who shall be apportioned during the period set forth above among the 48 senatorial districts of the State as provided herein.
The term of office of senators elected in the November, 1960, general election, as well as those nominated and elected at the November, 1962, elections, will end with the fifteenth day after the general election in November, 1964, all as provided in Moss v. Burkhart, supra, and affirmed by the Supreme Court of the United States.
Senators elected from even-numbered districts in November, 1964, shall hold office until the fifteenth day succeeding the general election in November, 1966, and senators elected from the odd-numbered districts in 1964 shall hold office until the fifteenth day succeeding the general election in November, 1968. The election of senators in 1966 and 1968 shall be for a term of four years, but the election in 1970 shall be only for a two-year term so that all terms shall expire on the fifteenth day succeeding the general election in 1972.
Each office is designated and distinguished numerically as provided herein and all filings of notification and declaration for nomination and election to any of such offices shall designate the number of the office to which the filings are intended to apply.
The Oklahoma Senate is, therefore, reapportioned as follows:


DISTRICT     AREA WITHIN DISTRICT
NO.                (Counties)   
 1.       Ottawa, Nowata, Craig
 2.       Rogers, Mayes, Delaware
 3.       Cherokee, Wagoner, Adair
 4.       Sequoyah, LeFlore
 5.       McCurtain, Pushmataha,
          Choctaw
 6.       Atoka, Johnston, Marshall,
          Bryan
 7.       Pittsburg, Latimer, Haskell
 8.       McIntosh, Okmulgee
 9.       Muskogee
10.       Osage, Pawnee
11.       Seminole, Hughes[*]
12.       Creek, Okfuskee
13.       Pontotoc, Murray, Coal
14.       Carter, Love
15.       Garvin, McClain[*]
16.       Cleveland



*333
DISTRICT     AREA WITHIN DISTRICT
NO.                (Counties)   
17.       Pottawatomie[*]
18.       Logan, Lincoln, Noble
19.       Garfield[*]
20.       Kay
21.       Payne
22.       Blaine, Kingfisher, Canadian
23.       Caddo, Grady
24.       Stephens, Jefferson
25.       Jackson, Tillman, Cotton
26.       Washita, Kiowa, Greer,
          Harmon
27.       Dewey, Custer, Roger Mills,
          Beckham
28.       Ellis, Woodward, Major, Alfalfa,
          Grant
29.       Washington[*]
30.       Cimarron, Texas, Beaver,
          Harper, Woods
31.       All of that portion of Comanche
    County lying East of a line
    which commences at the Cotton
    County line between Mangan and
    Crosby Townships and which proceeds
    North between said townships
    to the South border of Lawrence
    Township; thence East along the
    South border of said Lawrence
    Township to the Southwest corner
    of Lincoln Township; thence North
    along the border between Lincoln
    and Lawrence Townships to Southwest
    Bishop Road in Lawton, Oklahoma;
    thence West along said road
    to Sheridan Road; thence North
    along Sheridan Road to Northwest
    Ferris Avenue; thence East along
    Northwest Ferris Avenue to Northwest
    Fort Sill Boulevard; thence
    North to and through the Fort Sill
    Military Reservation and along the
    line which constitutes the East
    boundary of Lake Township to the
    Caddo County line.
32.       All that portion of Comanche
    County and the City of Lawton, Oklahoma
    not included in the preceding
    district.
33.       That part of Tulsa County
    beginning at the intersection of the
    Arkansas River and the South
    boundary line of Osage County;
    thence along the center of the Arkansas
    River to South Thirty-Third
    Street; thence East along the center
    line of South Thirty-Third Street
    to Peoria Avenue; thence North
    along the center line of Peoria Avenue
    to East Thirteenth Street;
    thence East along the center line of
    East Thirteenth Street to South
    Quincy Avenue; thence North along
    the center line of Quincy Avenue to
    East Eleventh Street; thence East
    along the center line of East Eleventh
    Street to South Saint Louis
    Avenue; thence North along the
    center line of South Saint Louis
    Avenue to East Sixth Street; thence
    West along the center line of East
    Sixth Street to South Quincy Avenue;
    thence North along the center
    line of South Quincy Avenue to
    East Fourth Street; thence West
    along the center line of East Fourth
    Street to South Peoria Avenue;
    thence North on South Peoria Avenue
    to East First Street; thence
    Southwesterly along the center line
    of East First Street to Elwood Aveue;
    thence Northwesterly along the
    center line of Elwood Avenue to the
    corner formed by the North-South
    and East-West boundary lines between
    Tulsa and Osage Counties;
    thence West along the South boundary
    line of Osage County to the
    Arkansas River, the place of beginning.
34.       That part of Tulsa County
    beginning at the intersection of Yale
    Avenue and the South boundary line
    of Washington County; thence
    South along the center line of Yale
    Avenue to Sixty-Sixth Street North;
    thence West along the center line



*334
DISTRICT     AREA WITHIN DISTRICT
NO.                (Counties)   
    of East Sixty-Sixth Street North to
    North Peoria Avenue; thence South
    along the center line of North Peoria
    Avenue to Fifty-Fourth Street
    North; thence East along the center
    line of Fifty-Fourth Street
    North to Rockford Avenue; thence
    South along the center line of North
    Rockford Avenue to Fifty-Second
    Street North; thence West along the
    center line of East Fifty-Second
    Street North to North Peoria Avenue;
    thence South along the center
    line of North Peoria Avenue to Forty-Seventh
    Street North; thence
    west and south following recent Tulsa
    City Limits lines to Mohawk
    Boulevard; thence Northeasterly
    along the center line of Mohawk
    Boulevard to North Quincy Avenue;
    thence South along the center line
    of North Quincy Avenue to East Virgin
    Street; thence West along the
    center line of East Virgin Street to
    North Madison Avenue; thence
    South along the center line of North
    Madison Avenue to East Reading
    Street; thence East along the center
    line of East Reading Street to North
    Peoria Avenue; thence South along
    the center line of North Peoria Avenue
    to the Frisco tracks; thence
    Southwesterly along the Frisco
    tracks to Main Street; thence North
    along the center line of Main Street
    to Fairview Street; thence West
    along the center line of Fairview
    Street to the Tulsa-Osage County
    line; thence North along the Tulsa-Osage
    County line to Apache Street;
    thence East along the center line of
    Apache Street to North Denver Avenue;
    thence North and East, following
    the recent Tulsa City Limits
    line to the Tulsa-Osage County Line;
    thence North along the Tulsa-Osage
    County line to the South boundary
    line of Washington County; thence
    East along the South boundary line
    of Washington County to Yale Avenue,
    the place of beginning.
35.       That part of Tulsa County
    beginning at the intersection of
    North Yale Avenue and the South
    boundary line of Washington County;
    thence South along the center
    line of Yale Avenue to Sixty-Sixth
    Street North; thence West along
    the center line of Sixty-Sixth Street
    North to Peoria Avenue; thence
    South along the center line of Peoria
    Avenue to Fifty-Fourth Street
    North; thence East along the center
    line of Fifty-Fourth Street
    North to Rockford Avenue; thence
    South along the center line of Rockford
    Avenue to Fifty-Second Street
    North; thence west along the center
    line of Fifty-Second Street North
    to North Peoria Avenue; thence
    South along the center line of Peoria
    Avenue to Forty-Seventh Street
    North; thence West and thence
    Southerly following the present Tulsa
    City Limits lines to Mohawk
    Boulevard; thence Northeasterly
    along the center line of Mohawk
    Boulevard to North Quincy Avenue;
    thence South along the center line
    of North Quincy Avenue to East
    Virgin Street; thence West along
    the center line of East Virgin Street
    to North Madison Avenue; thence
    South along the center line of North
    Madison Avenue to East Reading
    Street; thence East along the center
    line of East Reading Street to
    North Peoria Avenue; thence South
    along the center line of Peoria Avenue
    to East Fourth Street; thence
    East along the center line of East
    Fourth Street to South Quincy Avenue;
    thence South along the center
    line of South Quincy Avenue to East
    Fifth Place; thence East along the
    center line of East Fifth Place to
    South Quincy Avenue; thence South
    along the center line of South Quincy
    Avenue to East Sixth Street; thence



*335
DISTRICT     AREA WITHIN DISTRICT
NO.                (Counties)   
    East along East Sixth Street to
    South Saint Louis Avenue; thence
    South along the center line of South
    Saint Louis Avenue to East Eleventh
    Street; thence West along the center
    line of Eleventh Street to South
    Quincy Avenue; thence South along
    the center line of South Quincy Avenue
    to East Thirteenth Street;
    thence West along the center line of
    East Thirteenth Street to South
    Peoria Avenue; thence South along
    the center line of Peoria Avenue to
    Thirty-Third Street; thence East
    along East Thirty-Third Street to
    South Utica Avenue; thence South
    along the center line of South Utica
    Avenue to East Thirty-Sixth Street;
    thence West along the center line of
    East Thirty-Sixth Street to Rockford
    Avenue; thence South along the
    center line of South Rockford Avenue
    100 feet; thence West to South
    Quincy Avenue; thence South along
    the center line of Quincy Avenue to
    East Thirty-Sixth Place; thence
    East along the center line of East
    Thirty-Sixth Place to South Rockford
    Avenue; thence South along
    the center line of Rockford Avenue
    to East Thirty-Ninth Street; thence
    East along the center line of East
    Thirty-Ninth Street to South Utica
    Avenue; thence South along the center
    line of South Utica Avenue to
    East Forty-First Street; thence
    East along the center line of Forty-First
    Street to South Lewis Avenue;
    thence North along the center line of
    Lewis Avenue to East Thirty-Eighth
    Street; thence East along the center
    line of East Thirty-Eighth Street to
    South Birmingham Avenue; thence
    North along the center line of Birmingham
    Avenue to East Thirty-Sixth
    Street; thence East along the
    center line of Thirty-Sixth Street to
    South Birmingham Avenue; thence
    North along the center line of South
    Birmingham Avenue to East Thirty-First
    Street; thence West along the
    center line of Thirty-First Street to
    South Lewis Avenue; thence North
    on South Lewis Avenue to East
    Twenty-Fifth Street; thence East
    along the center line of East Twenty-Fifth
    Street to South Birmingham
    Place; thence North along the center
    line of South Birmingham Place
    to East Twenty-Third Street;
    thence East along the center line of
    Twenty-Third Street to South Delaware
    Place; thence North along the
    center line of South Delaware Place
    to the Katy tracks; thence Northwesterly
    along the Katy tracks to
    East Twenty-First Street; thence
    West along the center line of East
    Twenty-First Street to South Yorktown
    Avenue; thence North along
    South Yorktown Avenue to East
    Seventeenth Place; thence East
    along the center line of East Seventeenth
    Place to South Lewis Avenue;
    thence North along South Lewis Avenue
    to East Newton Street; thence
    East along the center line of East
    Newton Street to North Atlanta Avenue;
    thence North along the center
    line of North Atlanta Avenue to
    East Pine Street; thence West
    along the center line of Pine Street
    to North Lewis Avenue; thence
    North along the center line of North
    Lewis Avenue to East Apache
    Street; thence East along the center
    line of East Apache Street and
    thence following the present Tulsa
    City Limits boundary line to the intersection
    of East Pine Street and
    North Eighty-Fifth East Avenue;
    thence East along the center line of
    East Pine Street to the Tulsa-Rogers
    County line; thence North along the
    Tulsa-Rogers County line to the
    South boundary line of Washington
    County; thence West along the
    South boundary line of Washington
    County to Yale Avenue, the place of
    beginning. And beginning at the
    intersection of the East boundary of
    Osage County and West Apache



*336
DISTRICT     AREA WITHIN DISTRICT
NO.                (Counties)   
    Street; thence East along the center
    line of West Apache Street to North
    Denver Avenue; thence North along
    the center line of North Denver Avenue
    and in an Easterly direction
    following the present Tulsa City
    Limits to West Forty-Sixth Street
    North; thence Northwesterly to the
    East Boundary of Osage County;
    thence South along the East boundary
    of Osage County to West Apache
    Street, the place of beginning.
36.       That part of Tulsa County
    beginning at the intersection of East
    Apache Street and Yale Avenue;
    thence South along the center line of
    North Yale Avenue to East Xyler
    Street; thence West and South
    along the center line of Xyler and
    following the present Tulsa City
    Limits boundary to East Pine
    Street; thence East and North
    along the center line of East Pine
    Street and following the present City
    Limits boundary to North Yale Avenue;
    thence East along the center
    line of East Pine Street to North
    Canton Avenue; thence South along
    the center line of North Canton Avenue
    to East Newton Street; thence
    East along the center line of East
    Newton Street to a point coinciding
    with a center line of North Darlington
    Avenue if extended (following
    precinct boundaries) thence South
    along the center line coinciding with
    the center-line extension of North
    Darlington Avenue to the point of
    intersection of East Independence
    Street and North Darlington Avenue;
    thence South along the center
    line of North Darlington Avenue to
    East Archer Street; thence East
    along the center line of East Archer
    Street to North Hudson Avenue;
    thence South along the center line
    of North Hudson Avenue to East
    Admiral Place; thence West along
    the center line of East Admiral Place
    to South Yale Avenue; thence South
    along the center line of South Yale
    Avenue to East Twenty-First
    Street; thence East along the center
    line of East Twenty-First Street
    to South Memorial Drive; thence
    North along the center line of South
    Memorial Drive to East Nineteenth
    Street; thence West along the center
    line of East Nineteenth Street
    to South Seventy-Seventh East Avenue;
    thence North along the center
    line of South Seventy-Seventh East
    Avenue to East Fifteenth Street;
    thence East along the center line of
    East Fifteenth Street to South Garnett
    Road; thence South along the
    center line of South Garnett Road
    to East Forty-First Street; thence
    East along the center line of East
    Forty-First Street to South One-Hundred-Twenty-Ninth
    East Avenue;
    thence South along the center
    line of South One-Hundred-Twenty-Ninth
    East Avenue to East Sixty-First
    Street; thence East along the
    center line of East Sixty-First Street
    to the West boundary line of Wagoner
    County; thence North along the
    Wagoner County line to the Rogers
    County line; thence West along the
    South boundary line of Rogers County
    to the West boundary line of
    Rogers County (One-Hundred-Forty-Fifth
    East Avenue); thence
    North along the West boundary line
    of Rogers County to East Pine
    Street; thence West along the center
    line of East Pine Street and
    following in a Westerly and Northerly
    direction the present Tulsa City
    Limits line to the intersection of
    East Apache and North Sheridan
    Avenue; thence West along the center
    line of East Apache Street to
    Yale Avenue, the place of beginning.
39.       That part of Tulsa County
    beginning at the intersection of East
    Apache Street and North Yale Avenue;
    thence South along the center
    line of North Yale Avenue to East
    Xyler Street; thence West and



*337
DISTRICT     AREA WITHIN DISTRICT
NO.                (Counties)   
    South along the center line of Xyler
    Street and following the present
    Tulsa City Limits boundary line to
    East Pine Street; thence East and
    North along the center line of Pine
    Street and following the said City
    Limits boundary line to North Yale
    Avenue; thence East along the center
    line of East Pine Street to North
    Canton Avenue; thence South along
    the center line of North Canton Avenue
    to East Newton Street; thence
    East along the center line of East
    Newton Street to a point coinciding
    with a center line of North Darlington
    Avenue if extended (following
    present precinct boundaries);
    thence South along the center line
    coinciding with the center-line extension
    of North Darlington Avenue
    to the point of intersection of East
    Independence Street and North Darlington
    Avenue; thence South
    along the center line of North Darlington
    Avenue to East Archer
    Street; thence East along the center
    line of East Archer Street to
    North Hudson Avenue; thence
    South along the center line of North
    Hudson Avenue to East Admiral
    Place; thence West along the center
    line of East Admiral Place to South
    Yale Avenue; thence South along
    the center line of South Yale Avenue
    to East Twenty-First Street;
    thence West along the center line
    of East Twenty-First Street to
    South Harvard Avenue; thence
    South along the center line of South
    Harvard Avenue to East Forty-First
    Street; thence West along the
    center line of East Forty-First
    Street to South Lewis Avenue;
    thence North along the center line
    of South Lewis Avenue to East
    Thirty-Eighth Street; thence East
    along the center line of East Thirty-Eighth
    Street to South Birmingham
    Avenue; thence North on South Birmingham
    Avenue to East Thirty-Sixth
    Street; thence East along the
    center line of East Thirty-Sixth
    Street to South Birmingham Avenue;
    thence North on South Birmingham
    Avenue to East Thirty-First
    Street; thence West on East
    Thirty-First Street to South Lewis
    Avenue; thence North on South
    Lewis Avenue to East Twenty-Fifth
    Street; thence East along the center
    line of East Twenty-Fifth Street
    to South Birmingham Place; thence
    North along the center line of South
    Birmingham Place to East Twenty-Third
    Street; thence East along the
    center line of East Twenty-Third
    Street to South Delaware Place;
    thence North along the center line
    of South Delaware Place to the Katy
    tracks; thence Northwesterly on the
    Katy tracks to East Twenty-First
    Street; thence West along the center
    line of East Twenty-First Street to
    South Yorktown Avenue; thence
    North along the center line of South
    Yorktown Avenue to East Seventeenth
    Place; thence East along the
    center line of East Seventeenth
    Place to South Lewis Avenue;
    thence North along the center line of
    South Lewis Avenue to East Newton
    Street; thence East along the
    center line of Newton Street to
    North Atlanta Avenue; thence
    North along the center line of North
    Atlanta Avenue to East Pine Street;
    thence West along East Pine Street
    to North Lewis Avenue; thence
    North along the center line of North
    Lewis Avenue to East Apache
    Street; thence East along the center
    line of East Apache Street to Yale
    Avenue, the place of beginning.
38.       That part of Tulsa County
    beginning at the intersection of East
    Twenty-First Street and South Harvard
    Avenue; thence East along the
    center line of East Twenty-First
    Street to South Memorial Drive;
    thence North along the center line
    of South Memorial Drive to East



*338
DISTRICT     AREA WITHIN DISTRICT
NO.                (Counties)   
    Nineteenth Street; thence West
    along the center line of East Nineteenth
    Street to South Seventy-Seventh
    East Avenue; thence North
    along South Seventy-Seventh East
    Avenue to East Fifteenth Street;
    thence East along the center line of
    East Fifteenth Street to South Garnett
    Road; thence South along the
    center line of South Garnett Road to
    East Forty-First Street; thence
    East along the center line of East
    Forty-First Street to South One-Hundred-Twenty-Ninth
    East Avenue;
    thence South along One-Hundred-Twenty-Ninth
    East Avenue to
    East Sixty-First Street; thence
    East along the center line of East
    Sixty-First Street to the West
    boundary line of Wagoner County;
    thence South along the West boundary
    line of Wagoner County to One-Hundred-Eighty-First
    East Avenue;
    thence West and South along the
    Tulsa-Wagoner County line to the
    North boundary of Okmulgee County
    Line; thence West along the North
    boundary line of Okmulgee County
    to South Harvard Avenue; thence
    North along the center line of South
    Harvard Avenue to the Arkansas
    River; thence Northwesterly following
    the Arkansas River to East One-Hundred-Eleventh
    Street; thence
    East along the center line of One-Hundred-Eleventh
    Street to South
    Yale Avenue; thence North along
    South Yale Avenue to East Sixty-First
    Street; thence West along the
    center line of East Sixty-First Street
    to South Harvard; thence North
    along the center line of South Harvard
    Avenue to East Twenty-First
    Street, the place of beginning.
37.       That part of Tulsa County
    beginning at the intersection of the
    North boundary of the Okmulgee
    County line and South Harvard Avenue;
    thence North along the center
    line of South Harvard Avenue to the
    Arkansas River; thence Northwesterly
    following the Arkansas River to
    East One-Hundred-Eleventh Street;
    thence East along the center line of
    East One-Hundred-Eleventh Street
    to South Yale Avenue; thence North
    along the center line of South Yale
    Avenue to East Sixty-First Street;
    thence West along the center line of
    East Sixty-First Street to South
    Harvard Avenue; thence North
    along the center line of Harvard
    Avenue to East Forty-First Street;
    thence West along the center line of
    East Forty-First Street to South
    Utica Avenue; thence North along
    the center line of South Utica Avenue
    to East Thirty-Ninth Street;
    thence West along the center line of
    East Thirty-Ninth Street to South
    Rockford Avenue; thence North
    along the center line of South Rockford
    Avenue to East Thirty-Sixth
    Place; thence West along the center
    line of East Thirty-Sixth Place to
    South Quincy Avenue; thence North
    along the center line of South Quincy
    Avenue 100 feet; thence due East
    to South Rockford Avenue; thence
    North along the center line of South
    Rockford Avenue to East Thirty-Sixth
    Street; thence East along the
    center line of East Thirty-Sixth
    Street to South Utica Avenue;
    thence North on South Utica Avenue
    to East Thirty-Third Street; thence
    West along the center line of East
    Thirty-Third Street to the Arkansas
    River; thence Northerly and
    Westerly following the Arkansas
    River to the Tulsa-Osage-Pawnee
    County intersection; thence West
    along the South boundary of Pawnee
    County to the Creek County line;
    thence South along the Creek-Tulsa
    County line in a Southerly and Easterly
    direction to the Okmulgee County
    line; thence East along the North
    boundary of Okmulgee County to
    South Harvard Avenue, the place of
    beginning.



*339
DISTRICT     AREA WITHIN DISTRICT
NO.                (Counties)   
40.       That part of Oklahoma County
    beginning at the Northwest corner
    of Oklahoma County; thence
    East along the North boundary line
    of Oklahoma County to the township
    line between Township 14 North,
    Range 4 West and Township 14,
    North, Range 3 West (which township
    line is also known as May Avenue);
    thence South along the center
    line of said township line and May
    Avenue to Northwest One-Hundred-Eighth
    Street; thence West along
    the center line of Northwest One-Hundred-Eighth
    Street to the Lake
    Hefner property line; thence Southerly
    along the Lake Hefner property
    line to its intersection with Britton
    Road extended West (same being the
    North line of Section 36, Township
    13 North, Range 4 West); thence
    West along the North section line
    of Section 36, Township 13 North,
    Range 4 West to the Northwest corner
    of said Section 36; thence South
    along the West line of said Section
    36 and the West section line of Section
    1, Township 12 North, Range 4
    West; thence continuing South
    along the center line of Portland
    Avenue to Northwest Thirtieth
    Street; thence West along the center
    line of Northwest Thirtieth
    Street and its Westerly extension to
    the center line of Section 23, Township
    12 North, Range 4 West (which
    would be a point on the center line
    of Tulsa Avenue as extended South
    from Northwest Thirty-Sixth
    Street); thence South on the center
    line running North and South
    through said Section 23 to Northwest
    Twenty-Third Street; thence
    East along the center line of Northwest
    Twenty-Third Street to Tulsa
    Avenue; thence Southerly along the
    center line of Tulsa Avenue to
    Northwest Twentieth Street; thence
    East along the center line of Northwest
    Twentieth Street and its extension
    due East to Portland Avenue;
    thence South along the center
    line of Portland Avenue to Northwest
    Tenth Street; thence West
    along the center line of Northwest
    Tenth Street to MacArthur Boulevard;
    thence South along the center
    line of MacArthur Boulevard to
    West Reno Avenue; thence West
    along the center line of West Reno
    Avenue to the West boundary line
    of Oklahoma County; thence North
    along the West boundary line of Oklahoma
    County to the Northwest corner
    of Oklahoma County, being the
    point or place of beginning.
41.       That part of Oklahoma County
    beginning at the intersection of
    Northeast Thirteenth Street and the
    railroad tracks of the Atchison, Topeka
    & Santa Fe Railroad; thence
    North along the center line of said
    railroad tracks to Wilshire Boulevard;
    thence West along the center
    line of Wilshire Bouelvard to Waverly
    Avenue; thence North along the
    center line of Waverly Avenue to the
    point at which the presently existing
    boundary line between Nichols Hills
    and Oklahoma City goes West;
    thence Westerly along said presently
    existing boundary line between
    Nichols Hills and Oklahoma City to
    Pennsylvania Avenue; thence continuing
    Westerly along the presently
    existing boundary line between
    Nichols Hills and The Village to its
    intersection with Greystone; thence
    South along the center line of Greystone
    to the point at which the presently
    existing boundary line between
    The Village and Oklahoma City goes
    West; thence continuing West along
    said presently existing boundary
    line to Guilford; thence Northerly
    along the center line of Guilford to
    the point at which the presently existing
    boundary line between The
    Village and Oklahoma City goes
    East; thence East along said presently
    existing boundary line to Wellington;
    thence North along the



*340
DISTRICT     AREA WITHIN DISTRICT
NO.                (Counties)   
    center line of Wellington (the same
    being the presently existing boundary
    line between The Village and
    Oklahoma City) to Britton Road;
    thence West along the center line of
    Britton Road and its Westerly extension
    to the Lake Hefner property
    line; thence Northerly along the
    presently existing Lake Hefner property
    line to Northwest One-Hundred-Eighth
    Street; thence East along
    the center line of Northwest One-Hundred-Eighth
    Street to May Avenue;
    thence North along the center
    line of May Avenue and the township
    line between Township 14
    North, Range 3 West and Township
    14 North, Range 4 West to the
    Northern boundary line of Oklahoma
    County; thence East along the
    North boundary line of Oklahoma
    County to the Northeast corner of
    Oklahoma County; thence South
    along the East boundary line of Oklahoma
    County to Northeast Tenth
    Street; thence West along the center
    line of Northeast Tenth Street to
    Choctaw Road; thence North along
    the center line of Choctaw Road to
    Northeast Fiftieth Street; thence
    East along the center line of Northeast
    Fiftieth Street to the half-section
    line running North to South
    through Section 12, Township 12
    North, Range 1 West; thence North
    along said half-section line to the
    half-section line which runs East to
    West through said Sections 11 and
    12, Township 12 North, Range 1
    West; thence West along said half-section
    line to the half-section line
    which runs North to South in Section
    11, Township 12 North, Range
    1 West; thence South along said
    half-section line to Northeast Fiftieth
    Street; thence West along the
    center line of Northeast Fiftieth
    Street to the point where the present
    western boundary line of Jones City
    Precinct 1 goes North; thence North
    along said boundary to Northeast
    Sixty-Third Street; thence West
    along the center line of Northeast
    Sixty-Third Street to Hiwassee
    Road; thence North along the center
    line of Hiwassee Road to Northeast
    Seventy-Eighth Street; thence West
    along the center line of Northeast
    Seventy-Eighth Street (which is also
    known as Wilshire) to the point of
    intersection with Bryant Avenue;
    thence South along the center line
    of Bryant Avenue to Northeast
    Thirty-Sixth Street; thence West
    along the center line of Northeast
    Thirty-Sixth Street to Kelley Avenue;
    thence South along the center
    line of Kelley Avenue to Northeast
    Thirteenth Street; thence West
    along the center line of Northeast
    Thirteenth Street to the intersection
    of Northeast Thirteenth Street and
    the railroad tracks of the Atchison,
    Topeka & Santa Fe Railroad, being
    the point or place of beginning.
42.       That part of Oklahoma County
    beginning at the intersection of
    the South boundary line of Oklahoma
    County and Sunnylane Road;
    thence North along the center line
    of Sunnylane Road to Southeast
    Forty-Fourth Street; thence East
    along the center line of Southeast
    Forty-Fourth Street to Sooner
    Road; thence North along the center
    line of Sooner Road to Northeast
    Tenth Street; thence West along
    the center line of Northeast Tenth
    Street to the railroad tracks of
    the St. Louis and San Francisco
    Railroad; thence Northeasterly
    along the center line of said railroad
    tracks to Sooner Road; thence
    North along the center line of Sooner
    Road to Northeast Twenty-Third
    Street; thence East along the center
    line of Northeast Twenty-Third
    Street to the railroad tracks of the
    St. Louis and San Francisco Railroad;
    thence Northeasterly along
    the center line of said railroad
    tracks to Northeast Thirty-Sixth



*341
DISTRICT     AREA WITHIN DISTRICT
NO.                (Counties)   
    Street; thence East along the center
    line of Northeast Thirty-Sixth
    Street to the intersection with a line
    extending North from the presently
    existing West boundary line of the
    County Home & Hospital; thence due
    South on said line and continuing
    along the presently existing West
    boundary line of the County Home &
    Hospital to Northeast Twenty-Third
    Street; thence East along the center
    line of Northeast Twenty-Third
    Street to Westminster; thence
    North along the center line of Westminster
    to Northeast Thirty-Sixth
    Street; thence East along the center
    line of Northeast Thirty-Sixth
    Street to the point where the presently
    existing boundary of Choctaw
    City Precinct 1 goes North; thence
    North along said boundary to the
    point where the presently existing
    boundary of Choctaw City Precinct 1
    goes East; thence East along said
    boundary to Henney Road; thence
    North along the center line of Henney
    Road to Northeast Fiftieth
    Street; thence East along the center
    line of Northeast Fiftieth Street
    to the half-section line which runs
    in a North-South direction through
    Section 11, Township 12 North,
    Range 1 West; thence North along
    said half-section line to the half-section
    line which runs West to East
    through Sections 11 and 12, Township
    12 North, Range 1 West;
    thence East along said half-section
    line to the half-section line which
    runs North to South through Section
    12, Township 12 North, Range
    1 West; thence South along said
    half-section line to Northeast Fiftieth
    Street; thence West along the
    center line of Northeast Fiftieth
    Street to Choctaw Road; thence
    South along the center line of Choctaw
    Road to Northeast Tenth Street;
    thence East along the center line of
    Northeast Tenth Street to the East
    boundary line of Oklahoma County,
    thence South along the East boundary
    line of Oklahoma County to the
    South boundary line of Oklahoma
    County; thence West along the
    South boundary line of Oklahoma
    County to Sunnylane Road, being
    the point or place of beginning.
43.       That part of Oklahoma County
    beginning at the intersection of
    the South boundary line of Oklahoma
    County and Sunnylane Road; thence
    North along the center line of Sunnylane
    Road to Southeast Forty-Fourth
    Street; thence East along
    the center line of Southeast Forty-Fourth
    Street to Sooner Road;
    thence North along the center line
    of Sooner Road to Northeast Tenth
    Street; thence West along the center
    line of Northeast Tenth Street to
    Sunnylane Road; thence South
    along the center line of Sunnylane
    Road (for a distance of approximately
    one-tenth of one mile) to
    the presently existing boundary line
    between Del City and Oklahoma
    City; thence meandering Southwesterly
    along the presently existing
    boundary line between Del City
    and Oklahoma City to Bryant;
    thence South along the center line
    of Bryant to Reno Avenue; thence
    West along the center line of Reno
    Avenue to the North Canadian River;
    thence Southwesterly meandering
    along the center line of the
    North Canadian River to the railroad
    tracks of the Atchison, Topeka
    & Santa Fe Railroad; thence South
    along the center line of the Atchison,
    Topeka & Santa Fe Railroad to
    Southeast Twenty-Ninth Street;
    thence West along the center line
    of Southeast Twenty-Ninth Street to
    Santa Fe; thence South along the
    center line of Santa Fe to Southwest
    Sixty-Fifth Street; thence
    West along the center line of Southwest
    Sixty-Fifth Street to Western
    Avenue; thence South along the
    center line of Western Avenue to



*342
DISTRICT     AREA WITHIN DISTRICT
NO.                (Counties)   
    the South boundary line of Oklahoma
    County; thence East along the
    South boundary line of Oklahoma
    County to Sunnylane Road, being
    the point or place of beginning.
44.       That part of Oklahoma County
    beginning at the Southwest corner
    of Oklahoma County; thence
    North along the West boundary line
    of Oklahoma County to West Reno
    Avenue; thence East along the center
    line of West Reno Avenue to
    Council Road; thence South along
    the center line of Council Road to
    the half-section line running East
    and West through Sections 5 and 4,
    Township 11 North, Range 4 West
    (the same being the Westerly extension
    of Southwest Eighth Street);
    thence East along said half-section
    line to the center of Section 4, Township
    11 North, Range 4 West;
    thence South along the half-section
    line running North and South
    through Sections 4, 9, and 16, Township
    11 North, Range 4 West, to the
    point of intersection with Southwest
    Fourty-Fourth Street; thence East
    along the center line of Southwest
    Fourty-Fourth Street to Independence
    Avenue; thence North along
    the center line of Independence Avenue
    to Southwest Twenty-Ninth
    Street; thence East along the center
    line of Southwest Twenty-Ninth
    Street to Santa Fe Avenue; thence
    South along the center line of Santa
    Fe Avenue to Southwest Sixty-Fifth
    Street; thence West along the
    center line of Southwest Sixty-Fifth
    Street to Western Avenue; thence
    South along the center line of Western
    Avenue to the South boundary
    line of Oklahoma County; thence
    West along the South boundary line
    of Oklahoma County to the Southwest
    Corner of Oklahoma County,
    being the point or place of beginning.
45.       That part of Oklahoma County
    beginning at the intersection of
    Council Road and West Reno Avenue;
    thence East along the center
    line of West Reno Avenue to MacArthur
    Boulevard; thence North
    along the center line of MacArthur
    Boulevard to Northwest Tenth
    Street; thence East along the center
    line of Northwest Tenth Street to
    the railroad tracks of the Atchison,
    Topeka & Santa Fe Railroad; thence
    South along the center line of the
    railroad tracks of the Atchison, Topeka
    & Santa Fe Railroad to Southeast
    Twenty-Ninth Street; thence
    West along the center line of Southeast
    Twenty-Ninth Street to Santa
    Fe; thence West along the center
    line of Southwest Twenty-Ninth
    Street to Independence; thence
    South along the center line of Independence
    to Southwest Forty-Fourth
    Street; thence West along
    the center line of Southwest Forty-Fourth
    Street to its intersection
    with the half-section line running
    North and South through Sections
    4, 9, and 16, Township 11 North,
    Range 4 West; thence North along
    said half-section line to the center
    of Section 4, Township 11 North,
    Range 4 West; thence North along
    the half-section line running East
    and West through Sections 4 and 5,
    Township 11 North, Range 4 West
    (the same being an extension of
    Southwest Eighth Street West of
    the center of said Section 4) to
    Council Road; thence North along
    the center line of Council Road to
    West Reno Avenue, being the point
    or place of beginning.
46.       That part of Oklahoma County,
    beginning at the intersection of
    Northwest Tenth Street and Portland
    Avenue; thence North along
    the center line of Portland Avenue
    to its intersection with the center
    line of Northwest Twentieth Street;
    thence due West to Tulsa Avenue;



*343
DISTRICT     AREA WITHIN DISTRICT
NO.                (Counties)   
    thence North along the center line
    of Tulsa Avenue to Northwest Twenty-Third
    Street; thence West along
    the center line of Northwest Twenty-Third
    Street to the center line running
    North and South through Section
    23, Township 12 North, Range
    4 West; thence North along said
    center line to the center of said
    Section 23 (which would be a point
    on the center line of Tulsa Avenue
    extended South from Northwest
    Thirty-Sixth Street); thence due
    East along the center line running
    East and West through said Section
    23 and continuing East along the
    center line of Northwest Thirtieth
    Street to Western Avenue; thence
    North along the center line of Western
    Avenue to Northwest Thirty-Sixth
    Street; thence East along the
    center line of Northwest Thirty-Sixth
    Street to the railroad tracks
    of the Atchison, Topeka & Santa Fe
    Railroad; thence South along the
    center line of said railroad tracks
    to Northwest Tenth Street; thence
    West along the center line of Northwest
    Tenth Street to the intersection
    of Northwest Tenth Street and Portland
    being the point or place of beginning.
47.       That part of Oklahoma County
    beginning at the intersection of
    Northwest Thirtieth Street and
    Portland Avenue; thence North
    along the center line of Portland Avenue
    and its extension North as the
    West line of Section 1, Township 12
    North, Range 4 West and the West
    line of Section 36, Township 13
    North, Range 4 West to the Northwest
    corner of said Section 36;
    thence East along the North line of
    said Section 36 (which is the Westerly
    extension of Britton Road) and
    continuing East along the center
    line of Britton Road to Wellington
    (the same being the presently existing
    boundary line between The Village
    and Oklahoma City); thence
    South along the center line of Wellington
    to the point at which the
    presently existing boundary line between
    The Village and Oklahoma
    City goes West; thence West along
    the presently existing boundary line
    between The Village and Oklahoma
    City to Guilford; thence Southerly
    along the center line of Guilford to
    the point at which the presently
    existing boundary line between The
    Village and Oklahoma City goes
    East; thence East along said presently
    existing boundary line to Greystone;
    thence North along the center
    line of Greystone to the point at
    which the presently existing boundary
    line between The Village and
    Nichols Hills goes East; thence
    East along said presently existing
    boundary line between The Village
    and Nichols Hills to Pennsylvania
    Avenue; thence continuing Easterly
    along the boundary line between
    Nichols Hills and Oklahoma City to
    Waverly; thence South along Waverly
    to Wilshire Boulevard; thence
    East along Wilshire Boulevard to the
    railroad tracks of the Atchison, Topeka
    & Santa Fe Railroad; thence
    Southerly along said railroad tracks
    to Northwest Thirty-Sixth Street;
    thence West along Northwest Thirty-Sixth
    Street to Western Avenue;
    thence South along Western Avenue
    to Northwest Thirtieth Street;
    thence West along Northwest Thirtieth
    Street to Portland Avenue, being
    the point or place of beginning.
48.       That part of Oklahoma County
    beginning at the intersection of
    Northeast Thirteenth Street and
    the railroad tracks of the Atchison,
    Topeka & Santa Fe Railroad; thence
    East along Northeast Thirteenth
    Street to Kelley Avenue; thence
    North along Kelley Avenue to Northeast
    Thirty-Sixth Street; thence
    East along Northeast Thirty-Sixth
    Street to Bryant Avenue; thence
    North along Bryant Avenue to Wilshire



*344
DISTRICT     AREA WITHIN DISTRICT
NO.                (Counties)   
    Boulevard; thence East along
    Wilshire Boulevard (which is also
    known as Northeast Seventy-Eighth)
    to Hiwassee Road; thence
    South on Hiwassee Road to Northeast
    Sixty-Third Street; thence
    East to the present West boundary
    of Jones Precinct 1; thence South
    along said boundary to Northeast
    Fiftieth Street; thence East along
    Northeast Fiftieth Street to Henney
    Road; thence South along the present
    western boundary of Choctaw
    City Precinct 1 to Northeast Thirty-Sixth
    Street; thence West on Northeast
    Thirty-Sixth Street to Westminster;
    thence South on Westminster
    to Northeast Twenty-Third
    Street; thence West along the northern
    boundary of District No. 42 to
    Sooner Road; thence South along
    Sooner Road to the railroad tracks
    of the St. Louis & San Francisco
    Railroad; thence Southwesterly
    along said railroad tracks to Northeast
    Tenth Street; thence West
    along Northeast Tenth Street to
    Sunnylane Road; thence South along
    Sunnylane Road (for a distance of
    approximately one-tenth of one mile)
    to the presently existing boundary
    line between Del City and Oklahoma
    City; thence meandering Southwesterly
    along the presently existing
    boundary line between Del City and
    Oklahoma City to Bryant; thence
    South along Bryant to Reno Avenue;
    thence West along Reno Avenue to
    the North Canadian River; thence
    Southwesterly meandering along the
    North Canadian River to the railroad
    tracks of the Atchison, Topeka
    & Santa Fe Railroad; thence North
    along the railroad tracks of the Atchison,
    Topeka & Santa Fe Railroad
    to Northeast Thirteenth Street, being
    the point or place of beginning.


HOUSE OF REPRESENTATIVES
The House of Representatives shall be composed of ninety-nine (99) members who shall hold office for two years and be apportioned during the period set forth above among the Representative Districts of the State, as provided herein.
Each office is designated and distinguished numerically as provided herein and all filings of notification and declaration and election to any of such offices shall designate the number of the office to which the filings are intended to apply.
The Oklahoma House of Representatives is reapportioned as follows:


DISTRICT     AREA WITHIN DISTRICT
NO.                (Counties)   
 1.       McCurtain[*]
 2.       LeFlore, Sequoyah
 3.       LeFlore, Sequoyah
 4.       Cherokee, Adair, Delaware
 5.       Cherokee, Adair, Delaware
 6.       Ottawa, Craig
 7.       Ottawa, Craig
 8.       Rogers, Mayes, Nowata
 9.       Rogers, Mayes, Nowata
10.       Washington[*]
11.       Washington[*]
12.       Wagoner, Muskogee
13.       Wagoner, Muskogee
14.       Wagoner, Muskogee
15.       Okmulgee, McIntosh
16.       Okmulgee, McIntosh
17.       Pittsburg, Haskell, Latimer
18.       Pittsburg, Haskell, Latimer
19.       Pushmataha, Choctaw
20.       Atoka, Bryan, Marshall, Love
21.       Atoka, Bryan, Marshall, Love
22.       Garvin, Murray, Johnston
23.       Garvin, Murray, Johnston
24.       Pontotoc, Hughes, Coal
25.       Pontotoc, Hughes, Coal
26.       Pottawatomie, Seminole
27.       Pottawatomie, Seminole
28.       Pottawatomie, Seminole
29.       Creek, Okfuskee
30.       Creek, Okfuskee
31.       Lincoln, Logan, Noble
32.       Lincoln, Logan, Noble



*345
DISTRICT     AREA WITHIN DISTRICT
NO.                (Counties)   
33.       Payne[*]
34.       Payne[*]
35.       Osage, Pawnee
36.       Osage, Pawnee
37.       Kay[*]
38.       Kay[*]
39.       Alfalfa, Grant, Major
40.       Garfield[*]
41.       Garfield[*]
42.       Kingfisher, Blaine
43.       Canadian[*]
44.       Cleveland[*]
45.       Cleveland[*]
46.       Grady, McClain
47.       Grady, McClain
48.       Carter, Jefferson
49.       Carter, Jefferson
50.       Cotton, Stephens
51.       Cotton, Stephens
52.       Jackson, Tillman
53.       Jackson, Tillman
54.       Greer, Kiowa
55.       Washita, Caddo
56.       Washita, Caddo
57.       Custer[*]
58.       Woods, Woodward
59.       Harper, Ellis, Dewey, Roger
            Mills
60.       Beckham, Harmon
61.       Cimarron, Texas, Beaver
62.       All of that portion of Comanche
    County lying Southwest of a
    line which commences at the Cotton
    County line between Mangan and
    Crosby Townships and which proceeds
    North between said townships
    to the South border of Lawrence
    Township; thence East along the
    South border of said Lawrence
    Township to the Southwest corner
    of Lincoln Township; thence North
    along the border between Lincoln
    and Lawrence Townships to Southwest
    Bishop Road in Lawton, Oklahoma;
    thence West along said
    road to Sheridan Road; thence
    North along Sheridan Road to
    Northwest Cache Road; thence West
    to Northwest Fifty-Second Street;
    thence North along said section line
    to the South boundary of the Fort
    Sill Military Reservation; thence
    West along the South boundary of
    said reservation to the West boundary
    of Indiahoma Township; thence
    North along said West boundary of
    the reservation to the North boundary
    of Indiahoma Township; thence
    West to the Kiowa County line.
63.       All of that portion of Comanche
    County lying southeast of a line
    which commences at the Cotton
    County line between Mangan and
    Crosby Townships and which proceeds
    North between said townships
    to the South border of Lawrence
    Township; thence East along the
    South border of said Lawrence
    Township to the Southwest corner
    of Lincoln Township; thence North
    along the border between Lincoln
    and Lawrence Townships to Southwest
    Bishop Road in Lawton, Oklahoma;
    thence West along said Bishop
    Road to Sheridan Road; thence
    North along Sheridan Road to Gore
    Boulevard; thence East along said
    Gore Boulevard to Fourth Street;
    thence South to the St. Louis and
    San Francisco Railroad tracks;
    thence East to South Railroad;
    thence South to the center line of
    State Highway No. 7; thence East
    along the North line of Lincoln and
    Hulen Townships to the Stephens
    County line.
64.       All that portion of Comanche
    County lying northwest of a line
    which commences at the west Comanche
    County line at the north
    boundary of Indiahoma Township
    and proceeds east to the Fort Sill
    Military Reservation along the
    North line of Indiahoma Township;
    thence South along the West line



*346
DISTRICT     AREA WITHIN DISTRICT
NO.                (Counties)   
    of Fort Sill Military Reservation to
    the South line of said reservation;
    thence East along the South line of
    the Fort Sill Military Reservation
    to the section line at approximately
    Northwest Fifty-Second Street;
    thence South to Northwest Cache
    Road along said section line; thence
    East along said Northwest Cache
    Road to Fort Sill Boulevard; thence
    North to and through the Fort Sill
    Military Reservation and to the Caddo
    County line along the East line
    of Lake Township.
65.       That portion of Comanche
    County and the City of Lawton,
    Oklahoma, not included in the three
    preceding districts.
66.       That part of Tulsa County
    beginning at the intersection of Arkansas
    River and the South boundary
    line of Osage County; thence
    along the center of the Arkansas
    River to South Twenty-Fifth West
    Avenue; thence North along Twenty-Fifth
    West Avenue to the Katy
    Railroad tracks; thence West along
    the Katy tracks to North Thirty-Third
    West Avenue; thence North
    along North Thirty-Third West Avenue
    to the South boundary of the
    Osage County line; thence West
    along the South boundary of the
    Osage County line to the Arkansas
    River, the place of beginning.
67.       That part of Tulsa County
    beginning at the South boundary of
    Osage County line and Thirty-Third
    West Avenue; thence South along
    the center line of Thirty-third West
    Avenue to the M.K.&T. tracks;
    thence Easterly along the M.K.&T.
    tracks to Twenty-Fifth West Avenue;
    thence South along the center
    of Twenty-Fifth West Avenue to the
    Arkansas River; thence Southeasterly
    along the Arkansas River to
    Thirty-Third Street; thence East
    along the center line of Thirty-Third
    Street to Peoria Avenue;
    thence North along the center of
    Peoria Avenue to East Thirteenth
    Street; thence East along East
    Thirteenth Street to South Quincy
    Avenue; thence North along South
    Quincy Avenue to East Eleventh
    Street; thence West along East
    Eleventh Street to South Main
    Street; thence North along South
    Main Street to Fourth Street;
    thence West along Fourth Street to
    South Denver Avenue; thence
    North along Denver Avenue to the
    Frisco tracks; thence Northeasterly
    along the Frisco tracks to North
    Main Street; thence North along
    Main Street to Fairview Street;
    thence West along Fairview Street
    to the East boundary of Osage County;
    thence South along the East
    boundary of Osage County to the
    South boundary line of Osage County;
    thence West along the South
    boundary line of Osage County to
    Thirty-Third West Avenue, the
    place of beginning.
68.       That part of Tulsa County
    beginning at the intersection of the
    Arkansas River and the Southern
    boundary line of Osage County;
    thence along the center of the Arkansas
    River to South Twenty-Fifth
    West Avenue; thence West on the
    center line of South Twenty-Fifth
    West Avenue and continuing along
    the present eastern Tulsa City limits
    lying West of the Arkansas River
    to the Creek County line; thence
    West along the North Boundary line
    of the Creek County line to the East
    Boundary line of Creek County
    (which is the Westernmost boundary
    line of Tulsa County); thence North
    along said East boundary line of
    Creek county to the South boundary
    line of Pawnee County; thence East
    along the South boundary line of
    Pawnee County to the Arkansas River,
    the place of beginning.



*347
DISTRICT     AREA WITHIN DISTRICT
NO.                (Counties)   
69.       That part of Tulsa County
    beginning at the intersection of Forty-First
    Street and the Arkansas
    River; thence East along the center
    line of Forty-First Street to Harvard
    Avenue; thence South along
    the center line of Harvard Avenue
    to Sixty-First Street; thence East
    on Sixty-First Street to Yale Avenue;
    thence South on Yale Avenue
    to One-Hundred-Eleventh Street;
    thence West on One-Hundred-Eleventh
    Street to the Arkansas River;
    thence Southeast following the Arkansas
    River to Harvard Avenue;
    thence South on Harvard Avenue to
    the Okmulgee County line; thence
    West along the North boundary of
    Okmulgee County to the East boundary
    of Creek County; thence North
    along the East boundary of Creek
    County to the intersection of the
    Creek County boundary and the
    South boundary of Tulsa County;
    thence West along the South boundary
    of Tulsa County to the intersection
    of South Thirty-Seventh West
    Avenue; thence North along the
    center line of South Thirty-Seventh
    West Avenue following the eastern
    boundary of the present Tulsa City
    limits West of the Arkansas River
    to the intersection of South Twenty-Fifth
    West Avenue and the Arkansas
    River; thence South along the
    center of the Arkansas River to the
    intersection of Forty-First Street,
    the place of beginning.
70.       That part of Tulsa County
    beginning at the intersection of
    Frisco Railroad tracks and Delaware
    Avenue; thence South along the center
    line of Delaware Avenue to
    Independence Street; thence East
    along the center line of Independence
    Street to College Avenue;
    thence South along the center line
    of College Avenue to Admiral Place;
    thence East along the center line of
    Admiral Place to Harvard Avenue;
    thence South along the center line
    of Harvard Avenue to Forty-First
    Street; thence West along the center
    line of Forty-First Street to Lewis
    Avenue; thence North on South
    Lewis Avenue to East Thirty-Eighth
    Street; thence East on East Thirty-Eighth
    Street to South Birmingham
    Avenue; thence North on South
    Birmingham Avenue to East Thirty-Sixth
    Street; thence East on East
    Thirty-Sixth Street to South Birmingham
    Avenue; thence North on
    South Birmingham Avenue to East
    Thirty-First Street; thence West on
    East Thirty-First Street to South
    Lewis Avenue; thence North on
    South Lewis Avenue to East Twenty-Fifth
    Street; thence East on Twenty-Fifth
    Street to South Birmingham
    Place; thence North on South
    Birmingham Place to East Twenty-Third
    Street; thence East on East
    Twenty-Third Street to South Delaware
    Place; thence North on South
    Delaware Place to the Katy tracks;
    thence Northwesterly on the Katy
    tracks to East Twenty-First Street;
    thence West along East Twenty-First
    Street to South Yorktown Avenue;
    thence North along South
    Yorktown Avenue to East Seventeenth
    Place; thence East along
    East Seventeenth Place to South
    Lewis Avenue; thence North along
    South Lewis Avenue to the Frisco
    tracks; thence Northeasterly along
    the Frisco tracks to North Delaware
    Avenue, the place of beginning.
71.       That part of Tulsa County
    beginning at the intersection of
    Lewis Avenue and Third Street;
    thence South on South Lewis Avenue
    to East Seventeenth Place;
    thence West on East Seventeenth
    Place to South Yorktown Avenue;
    thence South on South Yorktown
    Avenue to East Twenty-First
    Street; thence East on East Twenty-First
    Street to the Katy railroad
    tracks; thence Southeasterly along
    the Katy railroad tracks to South
    Delaware Place; thence South along



*348
DISTRICT     AREA WITHIN DISTRICT
NO.                (Counties)   
    South Delaware Place to East Twenty-Third
    Street; thence West along
    East Twenty-Third Street to South
    Birmingham Place; thence South
    along South Birmingham Place to
    East Twenty-Fifth Street; thence
    West along East Twenty-Fifth
    Street to South Lewis Avenue;
    thence South along South Lewis Avenue
    to East Thirty-First Street;
    thence East on East Thirty-First
    Street to South Birmingham;
    thence South on South Birmingham
    Street to East Thirty-Sixth Street;
    thence West on East Thirty-Sixth
    Street to South Birmingham Street;
    thence South on South Birmingham
    Street to East Thirty-Eighth Street;
    thence West on East Thirty-Eighth
    Street to South Lewis Avenue;
    thence South on South Lewis Avenue
    to East Forty-First Street;
    thence West on East Forty-First
    Street to the Arkansas River;
    thence Northerly along the center
    line of the Arkansas River to West
    Thirty-Third Street; thence East
    along West Thirty-Third Street to
    South Peoria Avenue; thence North
    on South Peoria Avenue to East
    Thirteenth Street; thence East on
    Thirteenth Street to South Quincy;
    thence North on South Quincy to
    East Eleventh Street; thence East
    on East Eleventh Street to South
    St. Louis Avenue; thence North on
    South St. Louis Avenue to East
    Sixth Street; thence West on East
    Sixth Street to South Quincy Avenue;
    thence North on South Quincy
    Avenue to East Fifth Place; thence
    West on East Fifth Place to South
    Quincy Avenue; thence North on
    South Quincy Avenue to East Fourth
    Street; thence West on East Fourth
    Street to South Peoria; thence
    North on South Peoria to East
    Second Street; thence East on East
    Second Street to South Wheeling
    Avenue; thence South on South
    Wheeling Avenue to East Third
    Street; thence East on East Third
    Street to South Lewis Avenue, the
    place of beginning.
72        That part of Tulsa County
    beginning at the intersection of East
    Apache and Harvard Avenue;
    thence South along the center line
    of Harvard Avenue to the Frisco
    railroad tracks; thence Southwest
    along the center line of the Frisco
    railroad tracks to Lewis Avenue;
    thence South along the center line
    of Lewis Avenue to Third Street;
    thence West along the center line
    of East Third Street to Wheeling
    Avenue; thence North on Wheeling
    Avenue to East Second Street;
    thence West along East Second
    Street to Peoria Avenue; thence
    South on South Peoria Avenue to
    East Fourth Street; thence East on
    East Fourth Street to South Quincy
    Avenue; thence South on South
    Quincy Avenue to East Fifth Place;
    thence East on East Fifth Place to
    South Quincy Avenue; thence South
    on South Quincy Avenue to East
    Sixth Street; thence East on East
    Sixth Street to South St. Louis Avenue;
    thence South on South St.
    Louis Avenue to East Eleventh
    Street; thence West on East Eleventh
    Street to South Main Street;
    thence North on Main Street to
    Fourth Street; thence West on
    Fourth Street to South Denver Avenue;
    thence North on South Denver
    Avenue to the Frisco railroad
    tracks; thence Northeasterly along
    the Frisco railroad tracks to North
    Main; thence North on Main Street
    to Fairview Street; thence West on
    Fairview Street to the East boundary
    of the Osage County; thence
    North following the Osage County
    Line to West Haskell Street; thence
    East on West Haskell Street to
    North Boston; thence North on
    North Boston to East Independence
    Street; thence East on East Independence
    Street to end of Independence



*349
DISTRICT     AREA WITHIN DISTRICT
NO.                (Counties)   
    Street; thence North to East
    Jasper Street; thence West on East
    Jasper Street to North Elgin;
    thence North on Elgin to East King
    Street; thence East on East King
    Street to the Santa Fe tracks;
    thence Northeasterly along the Santa
    Fe tracks to East Pine Street;
    thence East along East Pine Street
    to North Trenton; thence North
    along North Trenton to the Santa
    Fe tracks; thence Northeasterly
    along the Santa Fe tracks to East
    Virgin Street; thence East along
    East Virgin Street to North Lewis
    Avenue; thence North along North
    Lewis Avenue to East Apache
    Street; thence East along East
    Apache Street to North Harvard
    Avenue, the place of beginning.
73.       That part of Tulsa County
    beginning at the intersection of the
    East boundary of Osage County and
    West Haskell Street; thence East
    along the center line of West Haskell
    Street to North Boston; thence
    North along the center line of North
    Boston to East Independence Street;
    thence East along the center line of
    East Independence Street to the end
    of Independence Street; thence
    North to East Jasper Street; thence
    West along the center line of Jasper
    Street to North Elgin; thence North
    along the center line of North Elgin
    Avenue to East King Street; thence
    East along the center line of East
    King Street to the Santa Fe tracks;
    thence Northeasterly along the Santa
    Fe tracks to North Peoria Avenue;
    thence North along the center line of
    Peoria Avenue to East Reading
    Street; thence West along the center
    line of Reading Street to North
    Madison Avenue; thence North
    along the center line of Madison
    Avenue to East Virgin Street;
    thence East along the center line of
    East Virgin Street to North Quincy
    Avenue; thence North along the
    center line of North Quincy Avenue
    to Mohawk Boulevard; thence
    Southwesterly along Mohawk Boulevard
    to North Madison Avenue;
    thence North along the center line
    of Madison Avenue and following the
    present Tulsa City limits to East
    Thirty-Sixth Street North; thence
    West along the center line of East
    Thirty-Sixth Street North to the
    Tulsa City Limits line; thence
    South and West following the present
    City Limits to the East boundary
    of Osage County; thence South
    along the East boundary of Osage
    County to West Haskell Street, the
    place of beginning.
74.       That part of Tulsa County
    beginning at the intersection of the
    South boundary of Washington
    County and Yale Avenue; thence
    South along the center line of Yale
    Avenue to East Sixty-Sixth Street
    North; thence West along the center
    line of East Sixty-Sixth Street
    North to Peoria Avenue; thence
    South along the center line of Peoria
    Avenue to the City Limits of Tulsa;
    thence East along the center line of
    East Fifty-Fourth Street North to
    Rockford Avenue; thence South
    along the center line of North Rockford
    Avenue to Fifty-Second Street
    North; thence West along Fifty-Second
    Street North to North Peoria
    Avenue; thence South along the center
    line of Peoria Avenue to Forty-Seventh
    Street North; thence West
    and South following the present City
    Limits line to East Thirty-Sixth
    Street North; thence West along
    East Thirty-Sixth Street North to
    the present Tulsa City Limits;
    thence North and West following
    the present Tulsa City Limits to the
    East boundary of Osage County;
    thence North along the East boundary
    of Osage County to the South
    boundary of Washington County;
    thence East along the South boundary



*350
DISTRICT     AREA WITHIN DISTRICT
NO.                (Counties)   
    of Washington County to Yale
    Avenue, the place of beginning.
75.       That part of Tulsa County
    beginning at the intersection of the
    South boundary of Washington
    County and Yale Avenue; thence
    South along the center line of Yale
    Avenue to East Sixty-Sixth Street
    North; thence West along the center
    line of Sixty-Sixth Street North
    to Peoria Avenue; thence South
    along the center line of Peoria Avenue
    to the present City Limits of
    Tulsa; thence East along East Fifty-Fourth
    Street North to Rockford
    Avenue; thence South along Rockford
    Avenue to Fifty-Second Street
    North; thence West along the center
    line of Fifty-Second Street North
    to Peoria Avenue; thence South
    along the center line of Peoria Avenue
    to Forty-Seventh Street North;
    thence West and South following the
    present City Limits line to Mohawk
    Boulevard; thence Northeasterly
    along Mohawk Boulevard to North
    Quincy Avenue; thence South along
    the center line of Quincy Avenue to
    East Virgin Street; thence West
    along the center line of East Virgin
    Street to North Madison Avenue;
    thence South along the center line
    of North Madison Avenue to East
    Reading Street; thence East along
    the center line of Reading Street to
    Peoria Avenue; thence South along
    the center line of Peoria Avenue to
    the Santa Fe tracks; thence Northeast
    along the Santa Fe tracks to
    East Pine Street; thence East
    along the center line of Pine Street
    to North Trenton Avenue; thence
    North along the center line of North
    Trenton Avenue to the Santa Fe
    tracks; thence Northeasterly along
    the Santa Fe tracks to East Virgin
    Street; thence East along the center
    line of East Virgin Street to
    North Lewis Avenue; thence North
    along the center line of North Lewis
    Avenue to East Apache Street;
    thence East along the center line of
    East Apache Street following the
    city limits boundary line to the intersection
    of East Pine Street and
    North Eighty-Fifth East Avenue;
    thence East along the center line of
    East Pine Street to the Tulsa-Rogers
    County line; thence North along the
    Tulsa-Rogers County line to the
    South boundary line of Washington
    County; thence West along the
    South boundary line of Washington
    County to Yale Avenue, the place of
    beginning, and,
          That part of Tulsa County
    beginning at the intersection of the
    East boundary of the Osage County
    line and West Apache Street;
    thence East on West Apache Street
    to North Denver Avenue; thence
    North along the center line of North
    Denver Avenue and in an Easterly
    direction following the Tulsa City
    Limits to West Forty-Sixth Street
    North; thence West to the East
    boundary of Osage County; thence
    South along the East boundary of
    Osage County to West Apache
    Street, the place of beginning.
76.       That part of Tulsa County
    beginning at the intersection of East
    Apache Street and Yale Avenue;
    thence South along the center line
    of North Yale Avenue to East Xyler;
    thence West and South along the
    center line of Xyler and following
    the present City Limits to East Pine
    Street; thence East and North
    along the center line of East Pine
    Street following the present City
    Limits boundary to North Yale Avenue;
    thence East along the center
    line of East Pine Street to North
    Canton Avenue; thence South along
    the center line of North Canton
    Avenue to East Newton Avenue;
    thence East along the center line of
    East Newton Avenue to a point coinciding
    with a center line of North
    Darlington Avenue if extended (following
    precinct boundaries); thence



*351
DISTRICT     AREA WITHIN DISTRICT
NO.                (Counties)   
    South along the center line coinciding
    with the center line extension
    of North Darlington Avenue to the
    point of intersection of East Independence
    Street and North Darlington
    Avenue; thence South along the
    center line of North Darlington Avenue
    to East Archer Street; thence
    East along the center line of East
    Archer Street to North Hudson Avenue;
    thence South along the center
    line of North Hudson Avenue to East
    Admiral Place; thence West along
    the center line of East Admiral
    Place to South Yale Avenue; thence
    South along the center line of South
    Yale Avenue to East Twenty-First
    Street; thence West along the center
    line of Twenty-First Street to
    South Harvard Avenue; thence
    North along the center line of Harvard
    Avenue to East Admiral Place;
    thence West along the center line of
    East Admiral Place to College Avenue;
    thence North along the center
    line of College Avenue to East Independence
    Street; thence West along
    the center line of East Independence
    Street to North Delaware Avenue;
    thence North along the center line
    of North Delaware Avenue to the
    Frisco tracks; thence Northeasterly
    along the Frisco tracks to North
    Harvard Avenue; thence North
    along the center line of North Harvard
    Avenue to East Apache Street;
    thence East along the center line
    of East Apache Street to North Yale
    Avenue, the place of beginning.
77.       That part of Tulsa County
    beginning at the intersection of East
    Apache Street and Yale Avenue;
    thence South along the center line
    of North Yale Avenue to East Xyler
    Street; thence West and South
    along the center line of Xyler Street
    and following the present City Limits
    of Tulsa to East Pine Street;
    thence East and North along the
    center line of East Pine Street and
    following the present Tulsa City
    Limits to North Yale Avenue;
    thence East along the center line of
    East Pine Street to North Canton
    Avenue; thence South along the
    center line of Canton Avenue to
    East Newton Street; thence East
    along the center line of Newton
    Street to a point coinciding with a
    center line of North Darlington Avenue
    if extended (following Precinct
    boundaries); thence South along the
    center line coinciding with the center
    line extension of North Darlington
    Avenue to the point of intersection
    of East Independence Street
    and North Darlington Avenue;
    thence South along the center line
    of Darlington Avenue to East Archer
    Street; thence East along the
    center line of Archer Street to North
    Hudson Avenue; thence South along
    the center line of North Hudson
    Avenue to East Admiral Place;
    thence East along the center line of
    East Admiral Place to the Skelly By-Pass;
    thence North and East along
    the center line of the Skelly By-Pass
    to the Rogers County line; thence
    North on the West boundary of
    Rogers County to East Pine; thence
    West along the center line of Pine
    Street to Eighty-Fifth Street East
    Avenue; thence South along the
    center line of North Eighty-Fifth
    Street East to East Newton Street;
    thence West on center line of East
    Newton to North Memorial Drive;
    thence North along center line of
    Memorial Drive to East Pine Street;
    thence West along center line of East
    Pine Street to Sixty-Sixth East Avenue;
    thence North along center
    line of North Sixty-Sixth East Avenue
    and in an Easterly direction following
    the City Limits to North
    Memorial Drive; thence North on
    North Memorial Drive to East
    Apache Street; thence Westerly following
    the City Limits line to North
    Yale Avenue, the place of beginning.



*352
DISTRICT     AREA WITHIN DISTRICT
NO.                (Counties)   
78.       That part of Tulsa County
    beginning at the intersection of the
    West boundary of Rogers County
    and the South boundary of Rogers
    County; thence East along the
    South boundary of Rogers County
    to the West boundary of Wagoner
    County; thence South along the
    West boundary of Wagoner County
    to Sixty-First Street; thence West
    along the center line of Sixty-First
    Street to One-Hundred-Twenty-Ninth
    East Avenue; thence North
    on East One-Hundred-Twenty-Ninth
    East Avenue to East Forty-First
    Street; thence West on East Forty-First
    Street to Garnett Road;
    thence North on Garnett Road to
    East Fifteenth Street; thence West
    on East Fifteenth Street to South
    Seventy-Seventh East Avenue;
    thence South on South Seventy-Seventh
    East Avenue to East Nineteenth
    Street; thence East on East
    Nineteenth Street to South Memorial
    Drive; thence South on South Memorial
    Drive to East Twenty-First
    Street; thence West on East Twenty-First
    Street to South Yale Avenue;
    thence North on South Yale
    Avenue to East Admiral Place;
    thence East on East Admiral Place
    to Skelly By-Pass; thence North and
    East on Skelly By-Pass to the West
    boundary of Rogers County, the
    place of beginning.
79.       That part of Tulsa County
    beginning at the intersection of Memorial
    Drive and Twenty-First
    Street; thence South along the center
    line of Memorial Drive to Twenty-Sixth
    Street; thence West along
    the center line of Twenty-Sixth
    Street to Seventy-Seventh East Avenue;
    thence South along the center
    line of Seventy-Seventh East Avenue
    to Twenty-Eighth Street;
    thence East along the center line of
    Twenty-Eighth Street to Memorial
    Drive; thence South along the center
    line of Memorial Drive to Thirty-First
    Street; thence West along the
    center line of Thirty-First Street
    to Seventy-Second East Avenue;
    thence South along the center line of
    Seventy-Second East Avenue to
    Thirty-Second Place; thence West
    along the center line of Thirty-Second
    Place to Sheridan Avenue;
    thence North along the center line
    of Sheridan Avenue to Thirty-First
    Street; thence West along the center
    line of Thirty-First Street to
    Yale Avenue; thence South along
    the center line of Yale Avenue to
    Forty-First Street; thence West
    along the center line of Forty-First
    Street to Toledo Avenue;
    thence South along Toledo Avenue
    to East Forty-Third Street;
    thence West along Forty-Third
    Street to South Pittsburg Avenue;
    thence North along South
    Pittsburg Avenue to Forty-First
    Street; thence West along Forty-First
    Street to Harvard Avenue;
    thence North along the center line
    of Harvard Avenue to Twenty-First
    Street; thence East along the center
    line of Twenty-First Street to Memorial
    Drive, the place of beginning.
80.       That part of Tulsa County
    beginning at the intersection of Sixty-First
    Street and the West boundary
    of Wagoner County; thence
    South along the West boundary of
    Wagoner County to the intersection
    of the North boundary of Okmulgee
    County; thence West along the
    North boundary of Okmulgee County
    to the intersection of Harvard Avenue;
    thence North along South Harvard
    Avenue to the Arkansas River;
    thence Northwesterly following the
    Arkansas River to East One-Hundred-Eleventh
    Street; thence East
    along East One-Hundred-Eleventh
    Street to South Yale Avenue; thence
    North along South Yale Avenue to
    East Sixty-First Street; thence
    West along East Sixty-First Street
    to South Harvard Avenue; thence
    North along South Harvard Avenue



*353
DISTRICT     AREA WITHIN DISTRICT
NO.                (Counties)   
    to East Forty-First Street; thence
    East along East Forty-First Street
    to South Pittsburg Avenue; thence
    South along South Pittsburg Avenue
    to East Forty-Third Street; thence
    East along East Forty-Third Street
    to the center line of South Toledo
    Avenue; thence North along the
    center line of South Toledo Avenue
    to East Forty-First Street; thence
    East on East Forty-First Street to
    South Yale Avenue; thence North
    on South Yale Avenue to East Thirty-First
    Street; thence East on East
    Thirty-First Street to South Sheridan
    Road; thence South on South
    Sheridan Road to East Thirty-Second
    Place; thence East on East
    Thirty-Second Place to South Seventy-Second
    Avenue; thence North
    on South Seventy-Second East Avenue
    to East Thirty-First Street;
    thence East on East Thirty-First
    Street to South Memorial Drive;
    thence North on South Memorial
    Drive to East Twenty-Seventh
    Place; thence East on East Twenty-Seventh
    Place to South Seventy-Seventh
    East Avenue; thence North on
    South Seventy-Seventh East Avenue
    to East Twenty-Sixth Street; thence
    East on East Twenty-Sixth Street
    to South Memorial Drive; thence
    North on South Memorial Drive to
    East Nineteenth Street; thence
    West on East Nineteenth Street to
    South Seventy-Seventh East Avenue;
    thence North on Seventy-Seventh
    East Avenue to East Fifteenth
    Street; thence East on East Fifteenth
    Street to South Garnett Road;
    thence South on South Garnett Road
    to East Forty-First Street; thence
    East on East Forty-First Street to
    South One-Hundred-Twenty-Ninth
    East Avenue; thence South on One-Hundred-Twenty-Ninth
    East Avenue
    to East Sixty-First Street;
    thence East on Sixty-First Street
    to the Wagoner County line, the
    place of beginning.
81.       That part of Oklahoma County
    beginning at the Northwest corner
    of Oklahoma County; thence
    East along the North boundary line
    of Oklahoma County to the Indian
    Meridian; thence South along the
    Indian Meridian to the section line
    between Sections 13 and 24, Township
    14 North, Range 1 West;
    (which is also known as Northeast
    Two-Hundred-Sixth); thence West
    along the center of said section
    line to the section line between Sections
    22 and 23, Township 14 North,
    Range 1 West (which section line is
    also known as Henney Road);
    thence South along the said section
    line to the half-section line running
    East to West through Section 26,
    Township 14 North, Range 1 West;
    thence East along the said half-section
    line to the section line between
    Sections 25 and 26, Township 14
    North, Range 1 West (which section
    line is also known as Choctaw
    Road); thence South along the said
    section line to the section line between
    Section 36, Township 14
    North, Range 1 West and Section 1,
    Township 13 North, Range 1 West
    (which is also known as Northeast
    One-Hundred-Sixty-Fourth Street);
    thence East along the said section
    line to the half-section line running
    North to South through Section 1,
    Township 13 North, Range 1 West;
    thence South along the said half-section
    line to the half-section line
    running East to West through said
    Section 1, Township 13 North,
    Range 1 West; thence West along
    the center line of said half-section
    line to the section line between Sections
    1 and 2 (which section line is
    also known as Choctaw Road);
    thence South along the said section
    line to the section line between Sections
    1 and 12, Township 13 North,
    Range 1 West (which is also known
    as Northeast One-Hundred-Fiftieth);
    thence East along the center
    line of said section line to the half



*354
DISTRICT     AREA WITHIN DISTRICT
NO.                (Counties)   
    section line running North to South
    through said Section 12, Township
    13 North, Range 1 West; thence
    South along the said half section line
    to the section line between Sections
    12 and 13, Township 13 North,
    Range 1 West (which is also known
    as Northeast One-Hundred-Thirty-Sixth
    Street); thence East along the
    said section line to the railroad track
    of the St. Louis & San Francisco
    Railroad; thence South and South-westerly
    along the center line of
    said railroad track to the Indian
    Meridian; thence South along the
    Indian Meridian to the section line
    between Section 36, Township 13
    North, Range 1 West and Section 1,
    Township 12 North, Range 1 West
    (which is also known as Wilshire
    Boulevard); thence West along the
    said section line to Choctaw Road;
    thence South along the center line
    of Choctaw Road to the section line
    between Sections 2 and 11, Township
    12 North, Range 1 West (which
    is also known as Northeast Sixty-Third
    Street); thence West along
    the said section line to the section
    line between Sections 10 and 11,
    Township 12 North, Range 1 West
    (which is also known as Henney
    Road); thence South along the said
    section line to the section line between
    Sections 10 and 15, Township
    12 North, Range 1 West (which
    is also known as Northeast Fiftieth);
    thence West along the center
    line of Northeast Fiftieth to the half
    section line running South to North
    through Section 10, Township 12
    North, Range 1 West; thence North
    along the said half section line to
    Northeast Sixty-Third Street;
    thence West along the center line of
    Northeast Sixty-Third Street to the
    section line between Section 7, Township
    12 North, Range 1 West and
    Section 12, Township 12 North,
    Range 2 West (which section line
    is also known as Post Road); thence
    South along said section line (approximately
    one-fourth mile) to the
    alley North of Rock Island; thence
    East along the center line of said
    alley to the section line between
    Sections 11 and 12, Township 12
    North, Range 2 West; thence South
    along said section line to the half-section
    line running East to West
    through Section 11, Township 12
    North, Range 2 West; thence West
    along said half-section line to the
    North Canadian River; thence
    Southwesterly and then Northwesterly
    along the center of the North
    Canadian River to the half-section
    line which runs South to North
    through Sections 3 and 10, Township
    12 North, Range 2 West; thence
    North to Wilshire Boulevard;
    thence West along the center line of
    Wilshire Boulevard to the railroad
    tracks of the Atchison, Topeka &
    Santa Fe Railroad; thence Northwesterly
    along the center line of
    said railroad tracks to Northwest
    Ninety-Second Street; thence West
    along the center line of Northwest
    Ninety-Second Street to Waverly;
    thence North along the center line
    of Waverly to Northwest One-Hundred-Eighth
    Street; thence West
    along the center line of Northwest
    One-Hundred-Eighth Street to
    North May Avenue; thence North
    along the center line of May Avenue
    to the half section line which runs
    East to West through Section 24,
    Township 14 North, Range 4 West;
    thence West along the said half section
    line to the half section line running
    North to South through Section
    24, Township 14 North, Range 4
    West; thence South along said half
    section line to Northwest One-Hundred-Ninety-Second
    Street; thence
    West along the center line of said
    Northwest One-Hundred-Ninety-Second
    Street to the half section
    line which runs North to South
    through Sections 26 and 35, Township



*355
DISTRICT     AREA WITHIN DISTRICT
NO.                (Counties)   
    14 North, Range 4 West;
    thence South along the said half
    section line to Northwest One-Hundred-Sixty-Fourth
    Street; thence
    West along Northwest One-Hundred-Sixty-Fourth
    Street to the West
    boundary line of Oklahoma County;
    thence North along the West boundary
    line of Oklahoma County to the
    Northwest corner of Oklahoma
    County, being the point or place of
    beginning.
82.       That part of Oklahoma County
    beginning at the intersection of
    May Avenue and Northwest One-Hundred-Eighth
    Street; thence
    North along the center line of May
    Avenue to the half section line which
    runs East to West through Section
    24, Township 14 North, Range 4
    West; thence West along the said
    half section line to the half section
    line running North to South through
    Section 24, Township 14 North,
    Range 4 West; thence South along
    said half section line to Northwest
    One-Hundred-Ninety-Second Street;
    thence West along the center line of
    said Northwest One-Hundred-Ninety-Second
    Street to the half section
    line which runs North to South
    through Sections 26 and 35, Township
    14 North, Range 4 West;
    thence South along the said half
    section line to Northwest One-Hundred-Sixty-Fourth
    Street; thence
    West along Northwest One-Hundred-Sixty-Fourth
    Street to the
    West boundary line of Oklahoma
    County; thence South to U.S. Highway
    66; thence East along the center
    line of U.S. Highway 66 to Eagle
    Lane; thence South along the center
    line of Eagle Lane to Northwest
    Thirty-Second Street; thence East
    along the center line of Northwest
    Thirty-Second Street to Council
    Road; thence North along the center
    line of Council Road to Northwest
    Thirty-Sixth Street; thence East on
    Northwest Thirty-Sixth Street to
    Peniel; thence South along the center
    line of Peniel to Northwest Thirty-Fourth
    Street; thence East along
    the center line of Northwest Thirty-Fourth
    Street to Hammond; thence
    south along the center line of Hammond
    to Northwest Thirty-Third
    Street; thence East along the center
    line of Northwest Thirty-Third
    Street to MacArthur; thence North
    along the center line of MacArthur
    to Northwest Thirty-Sixth Street;
    thence East along the center line of
    Northwest Thirty-Sixth Street to
    Ann Arbor; thence North along the
    center line of Ann Arbor to Northwest
    Forty-Second Street; thence
    East along the center line of Northwest
    Forty-Second Street to Meridian;
    thence North along the center
    line of Meridian to Northwest Forty-Fifth
    Street; thence East along the
    center line of Northwest Forty-Fifth
    Street to Tulsa; thence North along
    the center line of Tulsa to Northwest
    Fifty-Fifth Street; thence
    East along the center line of Northwest
    Fifty-Fifth Street to Portland;
    thence North along the center line
    of Portland to Northwest Sixty-Third
    Street; thence East along the
    center line of Northwest Sixty-Third
    Street to May; thence North along
    the center line of May to Wilshire
    Boulevard; thence West along the
    center line of Wilshire Boulevard to
    the half section line running South
    and North along the East side of
    Lake Hefner; thence North on said
    half section line to Britton Road;
    thence West on Britton Road to
    Guilford; thence North along the
    West boundary line of The Village
    to Northwest One-Hundred-Eighth
    Street; thence East to May Avenue,
    the point of beginning.
83.       That part of Oklahoma County
    beginning at the intersection of
    Northwest Sixty-Third Street and
    May; thence North along the center
    line of May to Wilshire Boulevard;



*356
DISTRICT     AREA WITHIN DISTRICT
NO.                (Counties)   
    thence West along the center line of
    Wilshire Boulevard to the half section
    line running South and North
    along the East side of Lake Hefner;
    thence North on said half section
    line to Britton Road; thence West
    on Britton Road to Guilford; thence
    North along the West boundary line
    of The Village to Northwest One-Hundred-Eighth
    Street; thence
    East to Waverly; thence South
    along Waverly to Northwest Ninety-Second
    Street; thence East along
    the center line of Northwest Ninety-Second
    Street to the railroad tracks
    of the Atchison, Topeka & Santa Fe
    Railroad; thence Southerly along
    the center line of said railroad tracks
    to Wilshire; thence West along the
    center line of Wilshire to Western;
    thence South along the center line
    of Western to Northwest Sixty-Third
    Street; thence West along
    the center line of Northwest Sixty-Third
    Street to May, being the point
    or place of beginning.
84.       That part of Oklahoma County
    beginning at the intersection of
    the West boundary line of Oklahoma
    County to U. S. Highway 66; thence
    East along the center line of U.S.
    Highway 66 to Eagle Lane; thence
    South along the center line of Eagle
    Lane to Northwest Thirty-Second
    Street; thence East along the center
    line of Northwest Thirty-Second
    Street to Council Road; thence
    North along the center line of Council
    Road to Northwest Thirty-Sixth
    Street; thence East on Northwest
    Thirty-Sixth Street to Peniel;
    thence South along the center line of
    Peniel to Northwest Thirty-Fourth
    Street; thence East along the center
    line of Northwest Thirty-Fourth
    Street to Hammond; thence South
    along the center line of Hammond to
    Northwest Thirty-Third Street;
    thence East along the center line of
    Northwest Thirty-Third Street to
    MacArthur; thence North along the
    center line of MacArthur to Northwest
    Thirty-Sixth Street; thence
    East along the center line of Northwest
    Thirty-Sixth Street to Ann
    Arbor; thence North along the center
    line of Ann Arbor to Northwest
    Forty-Second Street; thence East
    along the center line of Northwest
    Forty-Second Street to Meridian;
    thence North along the center line of
    Meridian to Northwest Forty-Fifth
    Street; thence East along the center
    line of Northwest Forty-Fifth
    Street to Tulsa; thence South along
    the center line of Tulsa as extended
    to Northwest Twentieth Street;
    thence East along the center line of
    Northwest Twentieth Street to Portland;
    thence South along the center
    line of Portland to Northwest Thirteenth
    Street; thence East along the
    center line of Northwest Thirteenth
    Street to May; thence South along
    the center line of May to Reno;
    thence West along the center line of
    Reno to the West boundary line of
    Oklahoma County; thence North on
    the West boundary line of Oklahoma
    County to U.S. Highway 66, the
    point of beginning.
85.       That part of Oklahoma County
    beginning at the intersection of
    Northwest Sixty-Third Street and
    Western Avenue; thence South
    along the center line of Western to
    Grand Boulevard; thence Easterly
    along the center line of Grand Boulevard
    to the railroad tracks of the
    Atchison, Topeka & Santa Fe Railroad;
    thence Southerly along said
    railroad tracks to Northwest Thirty-Sixth
    Street; thence West along
    Northwest Thirty-Sixth Street to
    Walker; thence North along the
    center line of Walker to Northwest
    Fortieth Street; thence West along
    the center line of Northwest Fortieth
    Street to Western; thence South
    along the center line of Western to
    Northwest Thirty-Eighth Street;
    thence West along the center line of



*357
DISTRICT     AREA WITHIN DISTRICT
NO.                (Counties)   
    Northwest Thirty-Eighth Street to
    Classen Boulevard; thence North
    along the center line of Classen
    Boulevard to Northwest Forty-Second
    Street; thence West along the
    center line of Northwest Forty-Second
    Street to Pennsylvania; thence
    South along the center line of Pennsylvania
    to Northwest Thirty-Eighth
    Street; thence West along
    the center line of Northwest Thirty-Eighth
    Street to Altadena; thence
    North along the center line of Altadena
    to Northwest Thirty-Ninth
    Street; thence West along the center
    line of Northwest Thirty-Ninth
    Street to Tulsa; thence North along
    the center line of Tulsa to Northwest
    Fifty-Fifth Street; thence
    East along the center line of Northwest
    Fifty-Fifth Street to Portland;
    thence North along the center line
    of Portland to Northwest Sixty-Third
    Street; thence East along
    Northwest Sixty-Third Street to
    Western, the place of beginning.
86.       That part of Oklahoma County
    beginning at the intersection of
    Northwest Thirty-Sixth Street and
    the railroad tracks of the Atchison,
    Topeka & Santa Fe Railroad; thence
    West along Northwest Thirty-Sixth
    Street to Walker; thence North
    along the center line of Walker to
    Northwest Fortieth Street; thence
    West along the center line of Northwest
    Fortieth Street to Western;
    thence South along the center line
    of Western to Northwest Thirty-Eighth
    Street; thence West along
    the center line of Northwest Thirty-Eighth
    Street to Classen Boulevard;
    thence North along the center line
    of Classen Boulevard to Northwest
    Forty-Second Street; thence West
    along the center line of Northwest
    Forty-Second Street to Pennsylvania;
    thence South along the center line
    of Pennsylvania to Northwest Sixteenth
    Street; thence East along the
    center line of Northwest Sixteenth
    Street to Blackwelder; thence South
    along the center line of Blackwelder
    to Northwest Fourteenth Street;
    thence East along the center line of
    Northwest Fourteenth Street to McKinley;
    thence North along the center
    line of McKinley to Northwest
    Fifteenth Street; thence East
    along the center line of Northwest
    Fifteenth Street to Klein; thence
    North along the center line of Klein
    to Northwest Sixteenth Street;
    thence East along the center line of
    Northwest Sixteenth Street to Western
    Avenue; thence North along the
    center line of Western Avenue to
    Northwest Seventeenth Street;
    thence East along the center line
    of Northwest Seventeenth Street to
    Lee; thence South along the center
    line of Lee to Northwest Thirteenth
    Street; thence East along the center
    line of Northwest Thirteenth Street
    to the railroad tracks of the Atchison,
    Topeka and Santa Fe Railroad;
    thence North along the center line
    of the said railroad tracks to Northwest
    Thirty-Sixth Street, the point
    of beginning.
87.       That part of Oklahoma County
    beginning at the intersection of
    Northwest Thirty-Eighth Street and
    Pennsylvania; thence West along
    the center line of Northwest Thirty-Eighth
    Street to Altadena; thence
    North along the center line of Altadena
    to Northwest Thirty-Ninth
    Street; thence West along the center
    line of Northwest Thirty-Ninth
    Street to Tulsa; thence South along
    the center line of Tulsa as extended
    to Northwest Twentieth Street;
    thence East along the center line
    of Northwest Twentieth Street to
    Portland; thence South along the
    center line of Portland to Northwest
    Thirteenth Street; thence East
    along the center line of Northwest
    Thirteenth Street to May; thence
    North along the center line of May
    to Northwest Sixteenth Street;



*358
DISTRICT     AREA WITHIN DISTRICT
NO.                (Counties)   
    thence East along the center line
    of Northwest Sixteenth Street to
    Youngs Boulevard; thence South on
    Youngs Boulevard to Northwest
    Fourteenth Street; thence East on
    Northwest Fourteenth Street to
    Pennsylvania; thence North along
    the center line of Pennsylvania to
    Northwest Thirty-Eighth Street, being
    the place of beginning.
88.       That part of Oklahoma County
    beginning at the intersection of
    Northwest Sixteenth Street and May
    Avenue; thence West along the center
    line of Northwest Sixteenth
    Street to Youngs Boulevard; thence
    South on Youngs Boulevard to
    Northwest Fourteenth Street;
    thence East on Northwest Fourteenth
    Street to Pennsylvania;
    thence North along the center line
    on Pennsylvania to Northwest Sixteenth
    Street; thence East along the
    center line of Northwest Sixteenth
    Street to Blackwelder; thence South
    along the center line of Blackwelder
    to Northwest Fourteenth Street;
    thence East along the center line
    of Northwest Fourteenth Street to
    McKinley; thence North along the
    center line of McKinley to Northwest
    Fifteenth Street; thence East
    along the center line of Northwest
    Fifteenth Street to Klein; thence
    North along the center line of Klein
    to Northwest Sixteenth Street;
    thence East along the center line of
    Northwest Sixteenth Street to Western
    Avenue; thence North along the
    center line of Western Avenue to
    Northwest Seventeenth Street;
    thence East along the center line of
    Northwest Seventeenth Street to
    Lee; thence South along the center
    line of Lee to Northwest Thirteenth
    Street; thence East along the center
    line of Northwest Thirteenth Street
    to Harvey; thence South along the
    center line of Harvey to Northwest
    Sixth Street; thence West along the
    center line of Northwest Sixth Street
    to Hudson; thence South along the
    center line of Hudson to Southwest
    Eighth Street; thence West along
    the center line of Southwest Eighth
    Street to the North Canadian River;
    thence Westerly along the center of
    the North Canadian River to May
    Avenue; thence North on May to
    Northwest Sixteenth Street, the
    place of beginning.
89.       That part of the Oklahoma
    County beginning at the intersection
    of Southwest Eighth Street and
    the railroad tracks of the Atchison,
    Topeka & Santa Fe; thence West
    on Southwest Eighth Street to the
    North Canadian River; thence
    Westerly along the center of the
    North Canadian River to May Avenue;
    thence South along the center
    line of May Avenue to Southwest
    Thirty-Sixth Street; thence East
    along the center line of Southwest
    Thirty-Sixth Street to Shartel;
    thence North along the center line
    of Shartel to Southeast Twenty-Ninth
    Street; thence East along the
    center line of Southeast Twenty-Ninth
    Street to Lee; thence North
    along the center line of Lee to Southwest
    Twenty-Second Street; thence
    East along the center line of Southwest
    Twenty-Second Street; thence
    East along the center line of Southwest
    Twenty-Second Street to the
    railroad tracks of the Atchison, Topeka
    & Santa Fe Railroad; thence
    North along the center line of the
    said railroad tracks to Southwest
    Eighth Street, being the point or
    place of beginning.
90.       That part of Oklahoma County
    beginning at the intersection of
    Reno and May Avenue; thence West
    along the center line of Reno to the
    West boundary line of Oklahoma
    County; thence South along the
    West boundary line of Oklahoma
    County to the South boundary of
    Oklahoma County; thence East



*359
DISTRICT     AREA WITHIN DISTRICT
NO.                (Counties)   
    along the South boundary line of
    Oklahoma County to May Avenue;
    thence North along the center line
    of May Avenue to Reno, being the
    point or place of beginning.
91.       That part of Oklahoma County
    beginning at the intersection of
    May Avenue and Southwest Thirty-Sixth
    Street; thence East along the
    center line of Southwest Thirty-Sixth
    Street to Western; thence
    South along the center line of Western
    to the South boundary line of
    Oklahoma County; thence West
    along the South boundary line of
    Oklahoma County to May Avenue;
    thence North along the center line
    of May Avenue to Southwest Thirty-Sixth
    Street, being the point or place
    of beginning.
92.       That part of Oklahoma County
    beginning at the intersection of
    Southwest Thirty-Sixth Street and
    Western; thence East along the center
    line of Southwest Thirty-Sixth
    Street to the railroad tracks of the
    Atchison, Topeka and Santa Fe Railroad;
    thence Southeasterly along
    the center line of said railroad tracks
    to High; thence North along the
    center line of High to Southeast
    Forty-Fourth Street; thence East
    along the center line of Southeast
    Forty-Fourth Street to Sooner Road;
    thence North along the center line of
    Sooner Road to Southeast Twenty-Ninth
    Street; thence East along
    the center line of Southeast Twenty-Ninth
    Street to Douglas Boulevard;
    thence South along the center line
    of Douglas Boulevard to the South
    boundary line of Oklahoma County;
    thence West along the South boundary
    line of Oklahoma County to
    Western; thence North along the
    center line of Western to Southwest
    Thirty-Sixth Street, being the point
    or place of beginning.
93.       That part of Oklahoma County
    beginning at the intersection of
    Southeast Forty-Fourth Street and
    Bryant Avenue; thence North along
    the center line of Bryant Avenue to
    the point where the Smith Village
    limits go East; thence East along
    the Smith Village limits to Scott
    Street; thence North along the center
    line of Scott Street to the point
    where the Del City limits go West;
    thence West along the Del City limits
    to Bryant Avenue; thence North
    along the center line of Bryant to
    Reno; thence West along the center
    line of Reno to the North Canadian
    River; thence Southwesterly along
    the center of the meandering course
    of the North Canadian River to the
    railroad tracks of the Atchison, Topeka
    & Santa Fe Railroad; thence
    South along the center of said railroad
    tracks to Southwest Twenty-Second;
    thence West along the
    center line of Southwest Twenty-Second
    Street to Lee; thence South
    on Lee to Southwest Twenty-Ninth
    Street; thence West on Southwest
    Twenty-Ninth Street to Shartel;
    thence South on Shartel to Southeast
    Thirty-Sixth Street; thence
    East along the center line of Southeast
    Thirty-Sixth Street to the rail-railroad
    tracks of the Atchison, Topeka
    and Santa Fe Railroad; thence
    Southeasterly along the center line
    of said railroad tracks to High;
    thence North along the center line
    of High to Southeast Forty-Fourth
    Street; thence East along the center
    line of Southeast Forty-Fourth
    Street to Bryant, being the point
    or place of beginning.
94.       That part of Oklahoma County
    beginning at the intersection of
    Southeast Forty-Fourth Street and
    Bryant Avenue; thence North along
    the center line of Bryant Avenue to
    the point where the Smith Village
    limits go East; thence East along
    the Smith Village limits to Scott
    Street; thence North along the center
    line of Scott Street to the point



*360
DISTRICT     AREA WITHIN DISTRICT
NO.                (Counties)   
    where the Del City limits go West;
    thence West along the center line
    of the Del City limits to Bryant
    Avenue; thence North along the
    center line of Bryant to the common
    boundaries of Oklahoma City and
    Del City; thence Northeasterly
    along the common boundaries of Oklahoma
    City and Del City to Sunny
    Lane; thence North along Sunny
    Lane to Northeast Tenth Street;
    thence East along the center line of
    Northeast Tenth Street to Sooner
    Road; thence South along the center
    line of Sooner Road to Southeast
    Fifteenth Street; thence East along
    the center line of Southeast Fifteenth
    Street to Air Depot Boulevard;
    thence South along the central
    line of Air Depot Boulevard to
    Fairchild; thence West along the
    center line of Fairchild to Stansel;
    thence South along the center line
    of Stansel to the point where the
    present precinct line of Precinct 3 of
    Ward 1 goes East; thence East on
    said precinct line to Air Depot;
    thence South on Air Depot to Southeast
    Twenty-Ninth Street; thence
    West on Southeast Twenty-Ninth to
    Sooner Road; thence South on Sooner
    Road to Southeast Forty-Fourth;
    thence West along the center line of
    Southeast Forty-Fourth to Bryant
    Avenue, being the point or place of
    beginning.
95.       That part of Oklahoma County
    beginning at the intersection of
    Northeast Tenth Street and Sooner
    Road; thence South along the center
    line of Sooner Road to Southeast
    Fifteenth Street; thence East along
    the center line of Southeast Fifteenth
    Street to Air Depot Boulevard;
    thence South along the center
    line of Air Depot Boulevard to Fairchild;
    thence West along the center
    line of Fairchild to Stansel; thence
    South along the center line of Stansel
    to the point where the present
    precinct line of Precinct 3 of Ward
    1 goes East; thence East on said
    precinct line to Air Depot; thence
    South on Air Depot to Southeast
    Twenty-Ninth Street; thence East
    on Southeast Twenty-Ninth to
    Douglas Boulevard; thence North on
    Douglas to Northeast Tenth; thence
    West along the center line of Northeast
    Tenth to Bryant Avenue, being
    the point or place of beginning.
96.       That part of Oklahoma County
    beginning at the intersection of
    Douglas Boulevard and Northeast
    Tenth Street; thence South along
    Douglas Boulevard to the South
    boundary line of Oklahoma County;
    thence East along the South boundary
    line of Oklahoma County to the
    East boundary line of Oklahoma
    County; thence North along the
    East boundary line of Oklahoma
    County to the North Boundary line
    of Oklahoma County; thence West
    along the North boundary line of
    Oklahoma County to the Indian
    Meridian; thence South along the
    Indian Meridian to the section line
    between Sections 13 and 24, Township
    14 North, Range 1 West (which
    is also known as Northeast Two-Hundred-Sixth);
    thence West along
    the center of said section line to the
    section line between Sections 22 and
    23, Township 14 North, Range 1
    West (which section line is also
    known as Henney Road); thence
    South along the said section line to
    the half section line running East to
    West through Section 26, Township
    14 North, Range 1 West; thence
    East along the said half section line
    to the section line between Sections
    25 and 26, Township 14 North,
    Range 1 West (which section line is
    also known as Choctaw Road);
    thence South along the said section
    line to the section line between Section
    36, Township 14 North, Range
    1 West and Section 1, Township 13
    North, Range 1 West (which is also
    known as Northeast One-Hundred-Sixth-Fourth Street);



*361
DISTRICT     AREA WITHIN DISTRICT
NO.                (Counties)   
    thence East
    along the said section line to the
    half section line running North to
    South through Section 1, Township
    13 North, Range 1 West; thence
    South along the said half section line
    to the half section line running East
    to West through said Section 1,
    Township 13 North, Range 1 West;
    thence West along the center line
    of said half section line to the section
    line between Sections 1 and 2
    (which section line is also known as
    Choctaw Road); thence South along
    the said section line to the section
    line between Sections 1 and 12,
    Township 13 North, Range 1 West
    (which is also known as Northeast
    One - Hundred - Fiftieth); thence
    East along the center line of said
    section line to the half section line
    running North to South through
    said Section 12, Township 13 North,
    Range 1 West; thence South along
    the said half section line to the
    section line between Sections 12 and
    13, Township 13 North, Range 1
    West (which is also known as Northeast
    One - Hundred - Thirty - Sixth
    Street); thence East along the said
    section line to the railroad track of
    the St. Louis & San Francisco Railroad;
    thence South and Southwesterly
    along the center line of said
    railroad track to the Indian Meridian;
    thence South along the Indian
    Meridian; thence South along the
    Indian Meridian to the section line
    between Section 36, Township 13
    North, Range 1 West and Section 1,
    Township 12 North, Range 1 West
    (which is also known as Wilshire
    Boulevard); thence West along the
    said section line to Choctaw Road;
    thence South along the center line
    of Choctaw Road to the section line
    between Sections 2 and 11, Township
    12 North, Range 1 West (which
    is also known as Northeast Sixty-Third
    Street); thence West along
    the said section line to the section
    line between Sections 10 and 11,
    Township 12 North, Range 1 West
    (which is also known as Henney
    Road); thence South along the said
    section line to the section line between
    Sections 10 and 15, Township
    12 North, Range 1 West (which is
    also known as Northeast Fiftieth);
    thence West along the center line
    of Northeast Fiftieth to the half
    section line running South to North
    through Section 10, Township 12
    North, Range 1 West; thence North
    along the said half section line to
    Northeast Sixty-Third Street;
    thence West along the center line
    of Northeast Sixty-Third Street to
    the section line between Section 7,
    Township 12 North, Range 1 West
    and Section 12, Township 12 North,
    Range 2 West (which section line
    is also known as Post Road); thence
    South along said section line (approximately
    one-fourth mile) to the
    alley North of Rock Island; thence
    East along the center line of said
    alley to the section line between Sections
    11 and 12, Township 12 North,
    Range 2 West; thence South along
    said section line to the half section
    line running East to West through
    Section 11, Township 12 North,
    Range 2 West; thence West along
    said half section line to the North
    Canadian River; thence Southwesterly
    and then Northwesterly and
    again Southwesterly along the center
    of the North Canadian River to
    Sooner Road, as extended; thence
    South on Sooner Road as extended
    to the railroad tracks of the St.
    Louis & San Francisco Railroad;
    thence Southwesterly along the center
    line of said railroad tracks to
    Northeast Tenth Street; thence
    East along the center line of Northeast
    Tenth Street to Douglas Boulevard,
    the point of beginning.
97.       That part of Oklahoma County
    beginning at the intersection of
    Western and Wilshire; thence East



*362
DISTRICT     AREA WITHIN DISTRICT
NO.                (Counties)   
    on Wilshire to the half section line
    which runs North to South through
    Sections 3 and 10, Township 12
    North, Range 2 West; thence South
    on said half section line to the North
    Canadian River; thence Southwesterly
    along the North Canadian River
    to Sooner Road as extended; thence
    South on said Sooner Road as extended
    to Northeast Twenty-Third
    Street; thence West on Northeast
    Twenty-Third Street to Kelley;
    thence South on Kelley to Northeast
    Thirteenth Street; thence West on
    Northeast Thirteenth Street to
    Lindsey; thence North on Lindsey
    to Northeast Sixteenth Street;
    thence West on Northeast Sixteenth
    Street to the railroad tracks of the
    Atchison, Topeka & Santa Fe Railroad;
    thence North along said
    tracks to Grand Boulevard; thence
    Westerly on Grand Boulevard to
    Western; thence North on Western
    to Wilshire, being the point or place
    of beginning.
98.       That part of Oklahoma County
    beginning at the intersection of
    Northeast Twenty-Third Street and
    Sooner Road; thence East along the
    center line of Northeast Twenty-Third
    Street to Kelley; thence South
    along the center line of Kelley (and
    High) to the North Canadian River;
    thence Northeasterly along the center
    line of said river to Reno; thence
    East on Reno to Bryant; thence
    North along the center line of Bryant
    to the common boundaries of
    Oklahoma City and Del City; thence
    Northeasterly along the common
    boundaries of Oklahoma City and
    Del City to Sunnylane; thence
    North along Sunnylane to Northeast
    Tenth Street; thence East along the
    center line of Northeast Tenth
    Street to the railroad tracks of the
    St. Louis & San Francisco Railroad;
    thence Northeasterly along said
    tracks to Sooner Road; thence
    North on Sooner Road to Northeast
    Twenty-Third Street, being the place
    of beginning.
99.       That portion of Oklahoma
    County beginning at the intersection
    of Northwest Thirteenth Street and
    Harvey; thence South along the
    center line of Harvey to Northwest
    Sixth Street; thence West along the
    center line of Northwest Sixth
    Street to Hudson; thence South
    along the center line of Hudson to
    Southwest Eighth Street; thence
    East along the center line of Southwest
    Eighth Street to the railroad
    tracks of the Atchison, Topeka &
    Santa Fe Railroad tracks; thence
    South to the North Canadian River;
    thence Northeasterly along the center
    of said river to High; thence
    North on High and Kelley to Northeast
    Thirteenth Street; thence East
    on Northeast Thirteenth Street to
    Lindsey; thence North on Lindsey
    to Northeast Sixteenth Street;
    thence West on Northeast Sixteenth
    Street to the railroad tracks of the
    Atchison, Topeka & Santa Fe Railroad;
    thence South along said tracks
    to Northwest Thirteenth Street;
    thence West on Northwest Thirteenth
    Street to Harvey, the point
    of beginning.

In the event of a discrepancy in the description of a district in Oklahoma, Tulsa, or Comanche Counties, the appropriate County Election Board shall proceed in accordance with the obvious intent hereof, and report the discrepancy and the corrective action taken by it to this Court.
It is so ordered by this Court this 6th day of August, 1964.

SUPPLEMENTAL ORDER
The Attorney General of Oklahoma has filed a Motion under Rule 52(b) To Correct And Amend Findings: And To Make Additional Findings: And To Amend Judgment Accordingly. Certain Intervenors filed a Notice of Appeal to the United States Supreme Court after the *363 filing of such motion. Jurisdiction remains in this Court to consider such motion of the Attorney General, the Notice of Appeal being premature. We have considered such motion and reconsidered our Order of August 7, 1964, and find that such motion, as supplemented, should be in part overruled and in part sustained.
Under the Oklahoma law, where precinct lines do not conform to legislative district lines, it is the duty of the County Election Board to change such precincts. In our previous order there were only a few instances where such precincts were interferred with in Oklahoma County and in Comanche County. The Oklahoma County Election Board has begun the procedures required to alter the appropriate precincts and such procedures should be carried through in sufficient time for the September 29, 1964, special election. We hereinafter amend the Revised Order of Reapportionment as it applies to Districts within Comanche County to make precinct changes unnecessary. No instances of necessary changes of precinct lines in Tulsa County are pointed out to the Court.
The intent of the Court is to follow precinct lines in all districting except in Oklahoma County. In the event any district lines in either this order or the Revised Order of Reapportionment, except in Oklahoma County, shall not conform to present precinct lines the Districts as described in such orders are by the terms of this order amended to so conform by following such precinct lines in the manner which will effect the smallest population change in the Districts affected. If such conformation shall be necessary in any district the appropriate County Election Board shall report such fact to this Court.
The Attorney General questions that part of our Revised Order of Reapportionment which provides that senators elected in 1970 shall serve only a two year term, asserting that this is contrary to the Oklahoma Constitution. That part of our previous order is stricken and such senators shall be elected for a period of four years. The possible problem envisioned by the Court, which prompted the Order now stricken, can be met if and when the occasion arises.
Certain former nominees for election to the House of Representatives, allowed by this Court to intervene herein on August 17, 1964, have filed their Answer alleging that the mechanics and complexities of state election laws result in a chaotic condition because this Court has held the May, 1964, Primary election void. Such allegation is merely a conclusion. This Court has examined the State election laws. It has had the benefit of the testimony of the Secretary of the State Election Board at the trial and the opinions of the Attorney General of Oklahoma relating to the election procedures under the laws of Oklahoma. In no instance has there been any suggestion of any difficulties which will be encountered in proceeding with the ordered special elections. Oklahoma has the means, time and funds under the law with which to effect a properly and legally apportioned legislature for the 1965 session and need not wait until the 1967 session to effect this relief. There is no basis in law for the allegation that the order of this Court has or will create chaos, confusion, or great difficulties and the special elections heretofore ordered shall proceed.
House of Representative Districts 10, 11, 33, 34, 37, 38, 40, 41, 44 and 45, as described in the Revised Order of Reapportionment, are the same in area as Districts provided in the law of Oklahoma prior to the enactment of State Question 416. This Court did not void the primary and run-off primary elections held in May, 1964, in such districts for the reason that such Districts in no way contributed to the unconstitutionality of the then existing apportionment scheme. The people in the counties comprising these Districts did not have representation substantially disproportionate to their numbers. We overrule the motion of the Attorney General to establish district lines within such counties and again permit the candidates for such Districts *364 to run at-large in such counties. In so doing, we reiterate that we do not indicate approval of at-large elections and do not mean to hold that such elections would necessarily comport with constitutional requirements of equal protection of citizens under other circumstances. We find that to void such elections for the sole purpose of achieving as near the ideal as we are able in effecting reapportionment would not be equitable in view of the proportionate representation of the people in such districts. The division of such counties into separate Districts not overlapping in area may be accomplished in the near future by the ensuing legislature so long as such divisions are substantially equal in population.
In order to conform the Senatorial and Representative Districts strictly to precinct lines in Comanche County, Senatorial Districts and Representative Districts, as described in the Revised Order of Reapportionment, are amended to read as follows:

SENATORIAL DISTRICTS:


DISTRICT     AREA WITHIN DISTRICTS
NO.     
31        All of that portion of Comanche
    County lying East of a line
    which commences at the point where
    U.S. Highway 277 intersects the
    South border of Crosby Township;
    thence North along U.S. Highway
    277 through Crosby Township and
    between Lawrence and Lincoln
    Townships to Southwest Bishop
    Road in Lawton, Oklahoma; thence
    West along Southwest Bishop Road
    to Sheridan Road; thence North
    along Sheridan Road to Northwest
    Ferris Avenue; thence East along
    Northwest Ferris Avenue to Northwest
    Fort Sill Boulevard; thence
    North to and through the Fort Sill
    Military Reservation along the line
    which constitutes the East boundary
    of Lake Township to the Caddo
    County line.
32        All that portion of Comanche
    County and the City of Lawton,
    Oklahoma, not included in the preceding
    district.


HOUSE OF REPRESENTATIVE DISTRICTS:


DISTRICT     AREA WITHIN DISTRICTS
NO.     
62        All of that portion of Comanche
    County lying South and West of
    a line which commences at the point
    where U.S. Highway 277 intersects
    the South border of Crosby Township;
    thence North along U.S. Highway
    277 through Crosby Township
    and between Lawrence and Lincoln
    Townships to Southwest Bishop
    Road in Lawton, Oklahoma; thence
    West along said Bishop Road to
    Sheridan Road; thence North along
    Sheridan Road to Northwest Cache
    Road; thence West along Northwest
    Cache Road to Northwest
    Fifty-Second Street; thence North
    along said section line to the South
    boundary of the Fort Sill Military
    Reservation; thence West along the
    South boundary of said reservation
    to the line between Sections 16 and
    17 in Quanah Township, T2N,
    R13W; thence North along such
    section line a distance of three (3)
    miles; thence West along the North
    Quanah Township line to the half
    Section line of Section 4 in Quanah
    Township, T2N, R14W; thence
    North a distance of one-half mile;
    thence West a distance of three and
    one-half miles to the section line
    between Sections 35 and 36, T3N,
    R15W; thence North one-half mile;
    thence West one mile; thence North
    along the West boundary of said
    reservation, conforming to such
    boundary, to the Northwest corner
    of said reservation, thence one mile
    East to the first section line; thence
    North along said section line to the
    Kiowa County Line.



*365
DISTRICT     AREA WITHIN DISTRICTS
NO.     
63        All of that portion of Comanche
    County lying South and East of
    a line which commences at the point
    where U.S. Highway 277 intersects
    the South border of Crosby Township;
    thence North along U.S. Highway
    277 through Crosby Township
    and between Lawrence and Lincoln
    Townships to Southwest Bishop
    Road in Lawton, Oklahoma; thence
    West along said Bishop Road to
    Sheridan Road; thence North along
    Sheridan Road to Gore Boulevard;
    thence East along Gore Boulevard to
    Southwest Fourth Street; thence
    South to the St. Louis and San
    Francisco Railroad tracks; thence
    East, North and West around the
    boundary of Precinct 1, Ward 3 to
    the intersection of East Gore and
    Northwest Nebraska; thence Northwest
    along Nebraska to the C.R.I.
    & P. Railroad; thence North along
    said railroad, the same being the
    West boundary of the present Lincoln
    Precinct No. 1, to the South
    boundary of the Fort Sill Military
    Reservation at its northernmost
    point in Section 17; hence Southeast
    and East along the South
    boundary of said reservation to
    the Eastern boundary of Lawton
    Township; the same being
    the Eastern boundary of the present
    Lincoln Precinct No. 1; thence
    South along the Eastern boundary
    of Lawton Township to the
    center line of State Highway No. 7;
    thence East along the North line of
    Hulen Township and State Highway
    7 to the Stephens County Line.
64        All that portion of Comanche
    County lying within the following
    boundary: Beginning at a point two
    miles East of the Northwest corner
    of Comanche County; thence South
    along the section line to the Northern
    boundary of the Fort Sill Military
    Reservation; thence West and
    South along the Northern and Western
    boundary of said reservation,
    conforming to such boundary to the
    Northwest corner of Section 35,
    T3N, R15W; thence East one mile;
    thence South one-half mile; thence
    East three and one-half miles to the
    center of Section 33, T3N, R14W;
    thence South one-half mile to the
    Northern boundary of Quanah
    Township; thence East along said
    Northern boundary to the Northwest
    corner of Section 4, T2N, R13W;
    thence South three miles to the
    South boundary of the Fort Sill Military
    Reservation; thence East along
    the South boundary of said reservation
    to the section line at approximately
    Northwest Fifty-Second
    Street; thence South along said section
    line to Northwest Cache Road;
    thence East along said Northwest
    Cache Road to Fort Sill Boulevard;
    thence North to and through the
    Fort Sill Military Reservation and
    to the Caddo County Line along the
    East line of Lake Township; thence
    West along the North line of Comanche
    County to the section line two
    miles East of the Northwest corner
    of Comanche County, the point of
    beginning.
65        That portion of Comanche
    County and the City of Lawton,
    Oklahoma, not included in the three
    preceding districts.

The Attorney General of Oklahoma has submitted proposed District lines for the multi-county, multi-member Districts, representing that such districts are substantially equal in population. We adopt such proposed District lines and the Revised Order of Reapportionment for the House of Representatives insofar as it describes the following numbered Districts is amended to read as follows:


DISTRICT     AREA WITHIN DISTRICTS
NO.     
2         All of Sequoyah County, and
    Cowlington, Braden and Pocola
    Townships, in LeFlore County together
    with cities and towns located
    in such townships.



*366
DISTRICT     AREA WITHIN DISTRICTS
NO.     
3         All of that part of LeFlore
    County not included in District No.
    2.
4         All of Cherokee County and
    Wauhillan, Bunch and Lees Creek
    Townships in Adair County.
5         All of Delaware County and
    Chance, Ballard, Christie, Westville,
    Baron and Stilwell Townships in
    Adair County.
6         All of Craig County; and
    all of the following townships, together
    with cities and towns located
    therein, in Ottawa County: Afton,
    Council House, Narcissa, and Wyandotte.
7.        All of the following townships,
    together with cities and towns
    located therein, in Ottawa County:
    Peoria, Ottawa, and Quapaw.
8         All of Mayes County and that
    area within Inola, Catoosa and Chelsea
    Townships in Rogers County.
9         All of Nowata County and
    that area of Rogers County not included
    in District No. 8.
12        All of Wagoner County, and
    that part of Muskogee County within
    present territorial boundaries of voting
    precincts Nos. 32, 33, 34, 36A,
    36B, 37, 48, 49, 50, 51, 52, 53 and 54.
13        That part of Muskogee County
    within present territorial boundaries
    of voting precincts Nos. 15A,
    15B, 16, 17, 18, 19, 20A, 20B, 21,
    22, 23A, 23B, 24, 25, 26, 27, 28, 29,
    30, 31A, 31B, 31C, 35, 38B, 46, 47,
    55, 56, 58, 59, 60, 61, 62, 63, 64,
    65, 66.
14        That part of Muskogee County
    within present territorial boundaries
    of voting precincts Nos. 1A,
    1B, 2, 3, 4, 5, 6A, 6B, 7A, 7B, 8A,
    8B, 9, 10A, 10B, 11A, 11B, 12, 13,
    14, 38A, 39A, 39B, 40, 41, 42, 44,
    45, and 57.
15        All of McIntosh County and
    that area lying within Schulter and
    Henry Townships in Okmulgee
    County.
16        All of Okmulgee County except
    that area lying within Schulter
    and Henry Townships in said County.
17        All of Haskell and Latimer
    Counties, and Quinton, Dow, Canadian
    and Ti Townships, and the
    cities and towns located therein, in
    Pittsburg County.
18        All of Pittsburg County except
    Quinton, Dow, Canadian and
    Ti Townships and the cities and
    towns located in such townships.
20        All of Atoka, Marshall and
    Love Counties, and that part of
    Bryan County lying generally North
    and West of a line beginning at the
    Northeast corner of Section 2,
    Township 5 South, Range 9 East
    of the Indian Meridian on the county
    line between Atoka and Bryan
    counties; thence South to the
    Southeast corner of Section 14,
    Township 5 South, Range 9 East of
    the Indian Meridian; thence West
    to the Northwest corner of Section
    21, Township 5 South, Range 9
    East of the Indian Meridian;
    thence South to the Southeast corner
    of Section 5, Township 6 South,
    Range 9 East of the Indian Meridian;
    thence West to the Southwest
    corner of Section 6, Township 6
    South, Range 9 East of the Indian
    Meridian; thence North to the
    Northwest corner of said Section 6;
    thence West to the Bryan Marshall
    County line.
21        All of Bryan County except
    that portion of said County lying in
    District No. 20.
22        All of Johnston County, all of
    Murray County, and that part of
    Garvin County located in Brady
    Township (except that part thereof
    in Sections 3, 4, 5, and 6, Township
    2 North, Range 1 East) and Elmore
    Township (except that part thereof
    in Sections 25, 26, 35 and 36, Township
    3 North, Range 4 West), together



*367
DISTRICT     AREA WITHIN DISTRICTS
NO.     
    with cities and towns located
    in such townships.
23        All of Garvin County except
    those portions thereof located in District
    No. 22.
24        All of Hughes and Coal Counties,
    and Allen and Stonewall Townships,
    and the East three miles of
    Fitzhugh Township in Pontotoc
    County.
25        All of Pontotoc County except
    Allen and Stonewall Townships, and
    the East three miles of Fitzhugh
    Township in said County.
26        The area in Pottawatomie
    County presently included in the following
    designated Shawnee voting
    precincts, to-wit:
      Precincts 1 through 5 in Ward 1;
      Precincts 1 through 4 in Ward 2;
      Precincts 1 and 2 in Ward 3;
      Precincts 1 through 4 in Ward 4;
      Precincts 1 through 7 in Ward 5;
      Precincts 1 through 8 in Ward 6.
27        The area in Seminole County
    included in Konawa and Miller
    Townships in said County, and all
    of Pottawatomie County except the
    area included in District No. 26.
28        All of Seminole County except
    the area included in Konawa
    and Miller Townships in said County.
29        All of Okfuskee County and
    the area in Creek County included
    within Lakeside, Sunnyslope, Depew,
    Bristow, Shannon and Tiger Townships,
    and that part of Gypsy Township
    included in the present Newby
    voting precinct.
30        All of Creek County not included
    in District No. 29.
31        All of Noble County and the
    area included in Orlando, Mulhall,
    Lawrie, Guthrie, LeBron, Rose Hill,
    Marshall, Oak View, Woodland, Bear
    Creek and South Cimarron Townships
    in Logan County.
32        All of Lincoln County and the
    area in Logan County not included
    in District No. 31.
35        All of Pawnee County, and
    all territory located within the following
    townships, and cities and
    towns therein, in Osage County;
    Foraker Township, Big Hill Township,
    and Fairfax Township.
36        All that part of Osage County
    located within the following townships,
    and cities and towns therein,
    in Osage County; Black Dog Township,
    Bigheart Township, Strike Axe
    Township, Hominy Township, and
    Caney Township.
46        All of McClain County and
    the territory within Harrison, Pursley,
    Bradley, Naples, Prairie Valley,
    Middleburg, Vincent, Waldron, Tuttle,
    Union, Washington, Dutton, Pocasset,
    Amber, Tabler, Alex, and
    the North half of Lucille Townships
    in Grady County.
47        All of Grady County except
    the territory thereof located in District
    No. 46.
48        All of that portion of Carter
    County within the boundaries of
    Morgan Township, including The
    City of Ardmore, located therein.
49        All of Jefferson County and all
    of Carter County except Morgan
    Township.
50        All of King Township, including
    Duncan City, located in Stephens
    County.
51        All of Cotton County and all
    of Stephens County, except King
    Township, including Duncan City located
    therein.
52        Part of Jackson County, described
    as: Beginning at a point
    in Jackson County where the Salt
    Fork of the Red River crosses the
    boundary line between Sections 27
    and 34, Township 1 North, Range 21
    West (the same being the Southwest
    corner of Baucum Township);
    thence North along the center of



*368
DISTRICT     AREA WITHIN DISTRICTS
NO.     
    Salt Fork to a point where the same
    crosses the boundary line between
    Sections 29 and 32, Township 3
    North, Range 21 West; thence
    East eight miles to the Northeast
    corner of Section 34, Township 3
    North, Range 20 West; thence
    South one mile to the Southeast corner
    of said Section; thence East
    four miles to the Northeast corner of
    Section 5, Township 2 North, Range
    19 West; thence South six miles to
    the Southeast corner of Section 32,
    Township 2 North, Range 19 West;
    thence West four miles to the Northeast
    corner of Section 3, Township
    1 North, Range 20 West; thence
    South five miles to the Southeast
    corner of Section 27, Township 1
    North, Range 20 West; thence West
    to the place of beginning; such area
    comprising the present territory embraced
    in the city of Altus and Baucum
    Precincts Nos. 1 and 2.
53        All of Tillman County, and
    all of Jackson County not included in
    District No. 52.
55        All of Washita County and
    the area included in Hydro, Caddo,
    Beaver, Swan Lake, North Lathram
    and South Lathram Townships in
    Caddo County.
56        All of Caddo County except
    the area included in Hydro, Caddo,
    Beaver, Swan Lake, North Lathram
    and South Lathram Townships in
    said County.

All of the provisions of our Order of August 7, 1964, relating to the holding of special elections shall likewise apply to the terms of this Supplemental Order.
The Governor of Oklahoma has issued a Proclamation calling special elections in accordance with the plan described in the Revised Order of Reapportionment and the election plans are proceeding. The amendments in this Order shall be effective as if included in the Revised Order of Reapportionment when entered on August 7, 1964, and such Proclamation shall relate to such Order as amended herein.
The Court retains jurisdiction for the purpose of making any further orders deemed necessary.
The Clerk of this Court is directed to forthwith transmit by mail copies of this Supplemental Order to the Secretaries of the County Election Boards in Oklahoma.
It is so ordered by the unanimous decision of this Court this 19th day of August, 1964.
NOTES
[*]   House districts numbers 1, 10, 11, 33, 34,
37, 38, 40, 41, 43, 44, 45, and 57 strictly
coincide to those obtaining during the
May, 1964, primaries and therefore no
further election is necessary to determine
nominations from such districts.
[*]   House districts numbers 1, 10, 11, 33, 34,
37, 38, 40, 41, 43, 44, 45, and 57 strictly
coincide to those obtaining during the
May, 1964, primaries and therefore no
further election is necessary to determine
nominations from such districts.
[*]   House districts numbers 1, 10, 11, 33, 34,
37, 38, 40, 41, 43, 44, 45, and 57 strictly
coincide to those obtaining during the
May, 1964, primaries and therefore no
further election is necessary to determine
nominations from such districts.
[*]   House districts numbers 1, 10, 11, 33, 34,
37, 38, 40, 41, 43, 44, 45, and 57 strictly
coincide to those obtaining during the
May, 1964, primaries and therefore no
further election is necessary to determine
nominations from such districts.